 IMPRESSIONS, INCImpressions,Inc.andTwinCitiesPrintingTradesUnion,LocalNo. 29,International Printing andGraphic Communications Union,AFL-CIO. Case18-CA-4412November 7, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn August 8, 1975, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt his recommended Order, as modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Impressions, Inc., St. Paul,Minnesota, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraphs 1(a)(3)and l(a)(4):"(3)Unilaterally announcing and implementingcontributions to the profit-sharing trust fund for1974, and thereafter, on behalf of unit employees."(4) Engaging in individual bargaining in bypass-ing the Union to unilaterally place employees insteps within the wage progression or apprenticeshipstructure in derogation of its duty to bargain with theUnion concerning applicablejob classifications."2.Insert the following as paragraph l(a)(12) andrenumber present paragraph (12) as (13):"(12) Provided, however, that nothing herein shallbe construed as requiring Respondent to vary orabandon any economic benefit or any term orcondition of employment which it has heretoforeestablished.3.Substitute the following for paragraph 2(d):"(d)Make whole the employees in the appropriateunit who were. adversely affected by Respondent's221NLRB No. 59389failure to pay for their health and welfare contribu-tions, as provided in the collective-bargaining agree-ment,by granting them all interest,emoluments,rights, and privileges in such plan which would haveaccrued to them but for Respondent'sunlawfulconduct found herein;and further,henceforth makesuch health and welfare payments until such time asRespondent negotiates in good faith with the Unioneither to a new agreement or to an impasse."4.Insert the following as paragraph 2(e) andreletter present paragraphs(e), (f), and(g) according-ly:"(e)Make whole the employees in the appropriateunit by paying all wages,with interest,as provided inthe collective-bargaining agreement,in the mannerprovided in the section entitled"The Remedy,"which have not been paid since June13,1974,because of Respondent'sunlawful conduct foundherein;and continue such payments until such timeas the Respondent negotiates in good faith with theUnion either to a new agreement or to an impasse."5.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be andithereby is dismissed insofar as it alleges violationsnot found herein.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc,91NLRB 544 (1950),enfd 188F2d 362 (CA 3, 1951)We havecarefully examined the record and find no basis for reversing his findings2We agree with the Administrative Law Judge's conclusion that theunilateral announcement and implementation of the increased1974 profit-sharing contribution violated Sec. 8(a)(5) and(I) of the Act However, in sofinding, we do not rely on his discussion to the effect that no meaningfulnegotiations could take place with respect to profit sharing had the Unionsought bargaining thereon, as no request is necessary to find a violationconcerning unilateral conduct.In addition,the Administrative Law Judgeinadvertently ordered Respondent to cease and desist from unilaterallyannouncing the profit-sharing trust fund when it is clear that he meant toorder Respondent to cease and desist from unilaterally announcing andunplementing the increased 1974 profit-sharing contributionAccordingly,we have modified the Order in this respect.We find merit in the Respondent's exception to the Administrative LawJudge's remedy for its past failure to provide all unit employees the Union'shealth and welfare insurance coverageWe agree with the AdministrativeLaw Judgethat the Respondent shall be required to maintain the samegroup health and welfare and insurance programs for all unit employeesHowever,in agreement with Respondent as to the past insurance coverage,since Respondent did provide insurance coverage under a different plan, weshall order Respondent to make whole all employees who were adverselyaffected by granting them all interest, emoluments,rights, and privileges inthe union plan which would have accrued to them but for the discrimina-tion,rather than require Respondent to pay all health and welfarecontributions provided in the collective-bargaining agreement retroactivelyto June13, 1974.SeePrestigeBedding Company,Inc,212 NLRB 690 (1974)We shall accordingly modify our Order and noticesThe recommended Order and notice are clarified to indicate thatbenefits granted to employees are not to be rescinded 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn -Agency of the United States GovernmentWE WILL NOT refuse to meet our obligation tobargain collectivelywith Twin Cities PrintingTradesUnion,LocalNo. 29, InternationalPrinting and Graphic Communications Union,AFL-CIO, as the exclusive bargaining represent-ative of our employees in the appropriate bargain-ing unit described below, or with any other labororganizationwhich may -hereafter become theduly designated majority representative of ouremployees in the said unit, by:Unilaterally, and without prior notice to ornegotiation with the above-named Union:(1) determining the wage rates to be paid toemployees in the said bargaining unit and inimplementing the same; (2) maintaining andadministering health and welfare insuranceprograms effecting unit employees becausethey are not members of the Union inderogationof the collective-bargainingagreement; and (3) announcing and imple-menting contributions to the profit sharingtrust fund on behalf of our employees in thebargaining unit for 1974, or at any othertime thereafter.Engaging in individual bargaining, bypass-ing the above-named labor organization, tounilaterally place employees in steps withinthewage progression or apprenticeshipstructure in derogation of our duty tobargain with the Union concerning applica-ble job classifications.Attempting to bargain directly with ouremployees instead of the above-namedUnion.Unilaterally, and without prior notice to ornegotiationwith the above-named Union,granting wage increases to our employees inthe bargaining unit.'Coercively interrogating our employees con-cerning their union activities, sentiments,and desires or- those of other employees.Creating an impressionof surveillance of theunion activitiesof our employees.Offering health and welfare insurance andgranting other economic benefits to ouremployees in order to induce them to refrainfrom supporting the Union.Threatening employees that their wageswould be reduced if they become unionmembers.Coercivelyinstructing employees to keeptheir union sentiments to themselves.Refusing to negotiate with the Union for anew collective-bargaining agreement.Provided; however, that nothing herein shallbe construed as requiring us to ` vary orabandon any economic benefit or any termor condition of employment which hasheretofore been established.The appropriate unit is:All regular production and maintenanceemployees in the pressroom and preparatorydepartment at the Respondent's St. Paul,Minnesota, operations, excluding office cler-ical employees, professional employees, bin-dery department employees, shipping roomemployees, guards and supervisors, as de-fined in the Act:WE WILL NOT encourage membership in theUnion, or any other labor organization of ouremployees, by discriminating in regard to wages,group health and welfare insurance benefits, orother terms and conditions of employment of anyof our employees because of their nonmember-ship in such organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act.-WE WILL recognize and, upon request, bargaincollectivelywith the Union as -the exclusiverepresentative of all employees in the appropriateunit described above, with regard to rates of pay,hours of employment and other terms andconditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.WE WILL restore and put into effect forthwithall terms and conditions of employment providedby our most recent collective-bargaining agree-ment with the Union, including those provisionswhich we have unilaterally changed, until suchtime as we have bargained in good faith for areasonable time and have reached a new agree- IMPRESSIONS,INC.391ment,or, in the alternative, have reached animpasse.WE win, upon request, bargain collectivelywith the Union concerning job classifications andappropriate placement within the wage progres-sion or apprenticeship structure for bargainingunit employees who are not classified as, journey-men.WE wiLL make whole the employees in theappropriate unit who were adversely affected byour failure to pay for their health and welfarecontributions, as provided in the collective-bar-gaining agreement,by granting them all interest,emoluments,rights, and privileges in such planwhich would have accrued to them but for our.unlawful conduct and, further, wE wiLL hence-forthmake such health and welfare paymentsuntil such time as we negotiate in good faith withtheUnion either to a new agreement or to animpasse.WE WILL make whole the employees in theappropriateunitby paying all wages, withinterest,as provided in the collective-bargainingagreement,which have not been paid since June13, 1974, and continue such payments until suchtime as wenegotiate in good faith with the Union_either toa new agreementor to an impasse.IMPRESSIONS, INC.DECISIONSTATEMENTOF THE CASEROBERTM. SCHwARZBART, Administrative. Law Judge:This case was heard on April 1, 2, and 3, 1975, inMinneapolis, Minnesota, pursuant to a charge and amend-ed charge; duly filed' and served and a complaint issuedon March 5, 1975.The complaint principally alleges that the Respondentviolated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, 29 U.S.C. 151,et seq.(hereincalled the Act), in refusing to bargain collectively with theTwin'CitiesPrintingTradesUnion, Local No. 29,International _ PrintingandGraphicCommunicationsUnion, AFL-CIO, the Charging Party herein, as theexclusive representative of its employees in an appropriateunitby unilaterally, without consultation with the Charg-ing Party, changing the terms and conditions of employ-rizent of unit employees by (a) granting wage increases onvariousdates from June 13, through December, 1974; (b)on or about December 10, 1975, notifying employees ofsubstantial increasesin their profit-sharing benefits overand above those previously credited; (c)' imposing andmaintaininga group li•einsurance and health and accidentinsuranceplan for members of the bargaining unit whomthe Respondent did not consider to be members of theCharging Union while maintaining under the terms of thecollective-bargaining agreement other such plans for unitmembers who belonged to the Union; (d) maintaining andadministering a wage structure applicable to bargainingunit employees whom the Respondent considered to bemembers of the Charging Union apartfrom thecontractu-al wage structure in effect for those unit employees who areunion members;(e) by refusing to respond to the ChargingParty's request for negotiations for a new collective-bargaining agreement;and (f)by certain acts of coercion,interference,and restraint for the purpose of underminingthe Union.In addition,the complaint alleges that theRespondent's disparate treatment of unit employees withrespect to wages and benefits based on their membership inthe Union was in violation of Section 8(aX3) and(1) of theAct.In its answer to the complaint,the Respondent admittedthe procedural and jurisdictional allegations but.denied allallegations that it hadcommittedunfair labor practices.At the hearing,the General Counsel and the Respondentwere represented by counsel.All parties were afforded fullopportunity to be heard,to examine and cross-examinewitnesses,to introduce oral and documentary evidencerelevant and material to the issues,to argue orally, and tofile briefs.Briefs were thereafter timely filed by the GeneralCounsel and Respondent.Upon the entire record in the case and based,on theappearance and demeanor of witnesses and the briefssubmitted herein, which have been carefully considered, Imake the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe complaint alleges, the Respondent's answer admits,and it is hereby found that Respondent, a Minnesotacorporation with offices and principal place of business inSt. Paul, Minnesota, is primarily engaged in the operationof a commercial printing business.During the year ending December 31, 1974, which periodis representative of all times material herein, the Respon-dent's nonretail sales were in excess of $250,000, of whichgoods and services valued in excess of $50,000, were -soldand shipped from the Respondent's St. Paul, Minnesota,facilitydirectly to the Respondent's customers locatedoutside the State of Minnesota. During this same period,theRespondent purchased goods valued in excess of$50,000,which were shipped to and received by theRespondent at its St. Paul, Minnesota, facility directlyfrom points outside the State of Minnesota.Upon the basis' of the foregoing, the complaint alleges,the Respondent's answer admits, and it is hereby foundthat, at all times material herein, Respondent has been anemployer within the meaning of Section 2(2), engaged incommerce and in operationsaffectingcommerce withinmeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes and I find that Twin CitiesPrintingTradesUnion, Local No. 29, InternationalIThe chargeand firstamended charge hereinwerefiledon December12, 1974, and February 24, 1975, respectively. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDPrintingand Graphic Communications Union, AFL-CIO,is a labor organizationwithin the meaning of Section 2(5)of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Background1.The collective-bargaining agreementPrior to the 1967, and at all times material herein, theCharging Party, under its former designation, St. PaulPrinting Pressmen and Assistants' Union, No. 29, Interna-tional Printing Pressman's and Assistants' Union of NorthAmerica, AFL-CIO, has been the recognized collective-bargainingrepresentative of, in essence, the pressroom andpreparatory department employees 2 employed by employ-ers affiliated with The Printing Industry of the Twin Cities(herein called the Industry Association), a multiemployerassociationconsisting of printing firms in Minneapolis andSt.Paul,Minnesota. The Charging Union and the saidIndustry Association have, negotiated a series of collective-bargaining agreements,identical copies of which there-after,were separately signed with the Union by IndustryAssociationmembersand also were subscribed to by otheremployers in the local printing industry not members ofthe Industry Association.The Respondent, principally owned by its president,Mark G. Jorgensen,3 began operations in October 1967,when Jorgensen purchased a printing concern that hadbeen functioning under a different name. He retained thethree employees of the predecessor company 4 Shortly aftertheRespondent'sbusinessbecame operative, Jorgensen,requiringthe union label in order to retain an importantaccount,approachedD.Donald Daly, then secretary-treasurerand, currently, president of the Charging Party,for the purpose of signing on behalf of the Respondent anidentical copy of the collective-bargaining agreement thenin effect between the Charging Party and employers in ThePrinting Industry of the Twin Cities, which was scheduledto expire on March 1, 1969. Since executing the Respon-2More specifically,the various uniform collective-bargaining agree-ments in effect-between the Charging Party and the Respondent, duplicatedthroughput the local printing industry, describe the work jurisdiction of theChargingUnion as follows.This contract applies to pressrooms operated by the Employer ... .Saidpressrooms, including, but not limited to letterpresses, all offsetpresses, allgravure presses, all analme presses, all presses of a specialty,nature usedfor scoring, die-cutting, perforating or cornering, all heat-set presses,and all workers employed in the field of offset platemaking,photocomposmg machine operators, litho art, printing frame operators,offset camera operators, color separators, strippers, opaquers, dark-roomworkers,dot-etchers, ' gramers, rubber platemakers,dycnlplatemakers, dow etch platemakers and finishers, gravure platemakersand etchers,allmetal wrap-around platemaking, all proofing and allmiscellaneouspressroom -employees,including washup men, paperhandlers, inkworkers, roller workers and press joggers. It is furtheragreedthat the jurisdiction of the union shall include all scribing, touchup of image,and opaquing of finished; processed film used in thepreparatory operation. Nothing in this clause shall be construed toapply to employees or work which is now covered by contracts withanyother union.3The record revealed that Jorgensen owns 51 percent of the Respon-dent's stock JonathanS.Miner, vice president of Respondent, hasapproximately 35 percent of the shares while Mary Arvamtis, corporatesecretary and office manager, and Robert Valois, preparatory departmentdent'sfirstcontractwith the Charging Party, it isundisputed that Jorgensen has served as a member of theIndustry Association negotiating committee,and, in thatcapacity, 'participated in negotiations leading to thesubsecuent`contracts, effective March 1, 1969, to March 1,1972,and from March 1, 1972, to March' 1, 1975,respectively. The record also reveals that the Respondentand the Charging Party executed contracts that expired in1972 and 1975 but that no agreement has been signed bytheRespondent, to succeed the one that terminated onMarch 1, 1975.5The contract - that the Respondent and Charging Partyexecuted on August 4, 1972, to be effective retroactivelyfrom March 1, 1972, to March 1, 1975, required that theRespondent makemonthly contributions on behalf of eachunit employees to the health and welfare fund jointlyadministered by the Industry Association and the ChargingUnion, to a jointly administered pension plan and to a"Training and Retraining Fund" operated by the describedJoint Apprenticeship Committee, the moneys to be usedfor the purpose of apprentice training and advancedtraining for pressroom employees .6 The contract ^ alsocontained a union-security, clause which provided that as acondition of continued employment that all -unit employeesmust remain or become members of the Charging Party onor after the 30th day following the execution of thecontract or the beginning of their employment, as the' casemay be. ' Hourly rated pay scales for the operation ofvarious items of equipment at the journeyman-, andapprentice level and manning requirements were 'set forthin the contract as was a provision for the payment ofprescribed overtime premiums for work performed beyond7 hours a day and 35 hours per week. In addition, adetailedprovision for the establishment of a formalapprenticeship program was set forth. The apprenticeshipprogram was established under the auspices of a TwinCities Joint Advisory Pressman Apprentice Committee,consisting of specified representatives of Labor7 and ThePrinting Industry-of the Twin Cities. Apprentices were tobe registered with the Apprentice Division of the, State offoreman, respectively, hold about 10 and 4 percent.4The-three original employees of the Respondent, Robert Valois, DavidYlinen, and Ed Franke, are still employed Franke, however, is assigned tothe bindery which was formerly represented by a different union as part of aseparate unit from that involved herein,5 It is hereby found that the Charging Union is the successor to St. PaulPrintingPressmenand Assistant's Union No 29, International PrintingPressmen and Assistant's Union of North America, AFL-CIO,partyto aseries of collective-bargainingagreementswith the Respondent covering theunit, employees involved, the most recent being effective from March 1,1972, to March 1, 1975. The Union was formed by a merger between the St.Paul Local 29,its sisterLocal 610, which was negotiated in 1971 and finallyapproved in 1972 after the most recent contractwas signed.The record isclear that the leadership of the Charging Party thereafter remained thesame, there was no defection on the part of the employees and, at all timesmaterial herein, at least through December'1974, the Respondent continuedto recognize and meet with the Union concerning certain of its employees inthe relevant unit SeeHolmes Typography, Inc,218 NLRB No.,64, ALJD,f i 4 (1975)6No specific evidence was presented in this proceeding as to whether theRespondent has complied with the contractual provisions" requiringcontributions to the pension and retraining funds. Accordingly, they willnot be considered herein7The labor representatives of the committee were to be drawn from themembership of the Charging Party and its sister Local, No. 20 IMPRESSIONS,INC.393Minnesota. Under the terms of the program, no more thanone apprentice pressman would be allowed into thepressroom for every four journeymen The Joint Appren-ticeCommittee had responsibility for establishing atraining program normally of 4 years' duration, with acontractuallyprovided allowance for the granting ofadvanced standing to apprentices with prior experienceThe contract was silent with respect to bonuses,including profit sharing, and made no provisions for wagerates other than those specified therein.2.The temporary discharge of Robert Casura andthe events that followedOn May 11, 1974, D. Donald Daly, president of theCharging Union,8 received a telephone call from RobertCasura, the Respondent's only letterpress operator, who,was generally known to be the Union's principal adherentin the plant. Casura told Daly that he had been laid offthat day -9Casura, employed by the Respondent since 1971, hadintermittently spoken to nonunion employees, includingKrumie, Dworak, and Gomez, about becoming membersof the Charging Party. Casura testified that on May 11,after eliciting some employee interest, he had approachedMiner and asked if it would be acceptable for Krumne tojoin the Union. Miner replied that he would have to talkwith Krumrie. Later in the day, Miner returned to Casuraand told him not to say anything to Krumne, but to let himdecide the matter on his own.That afternoon, Miner called Casura into his office for ameeting with Jorgensen and himself. As Casura recalledthe conversation that followed, Jorgensen asked him whyhe was such a strong union member and why he wanted toget these men into the Union. Casura testified that hereplied that he liked and agreed with the Union as itrelated to wages and benefits and that he thought collectivebargaining was a good thing. Jorgensen answered that ifCasura had such strong feelings about the Union, whydidn't he quit. Jorgensen accused Casura of trying tocrucify him with the Union. When Casura replied that hehad no such intention, Jorgensen stated that he could notafford the Union and if he had to pay union wages toeverybody, he would close the doors and throw away thekey.When Casura answered that he was going to callJorgensen's bluff on that, Jorgensen abruptly told him thathe was going to close down the letterpress department,where Casura was the sole full-time employee. Having thusbeen laid off, Casura left the room.Miner and Jorgensen testified that the May 11 interviewthat resulted in Casura's layoff began when Jorgensen toldCasura, who had been summoned to meet with him andMiner in the latter's office, that each of them had theirrespective views which should be naturally respected, butthat he did not think it fair for Casura to propagandize forthe Union on company time What Casura did on his owntime was his own business Casura replied that he enjoyedworking at Impressions, Inc., but that he felt that it was hiscause to do this. After Jorgensen complimented Casura'sgeneralwork performance and Casura repeated hispleasure at being employed there, the participants spokegenerally for about 15 to 20 minutes after which theconversation became heated. Jorgensen told Casura thatthe Union was not his problem, his problem was to do hiswork on time Don Daly knows that nonunion people areemployed by the Company which is trying to work it outwithDaly so that these people can keep their jobs andsomeday be good printers. According to Miner, whosetestimony concerning this incident appeared to be the mostclear, at this point, Casura interjected that if this plant isnonunion, he would see that it was closed up. Jorgensenreplied that before Casura or his union, or any union,closes him up, he will lock the door and throw away thekey.When Casura answered that he would call his bluff,Jorgensen stated, "Bob, there is no more letterpressdepartment You are laid off." At that point the discussionended. 10On May 11, within an hour after Casura's layoff anddeparture from the plant, pressroom employees StevenDworak, Jerry Krumrie, and Phillip Gomez, who hadlearned of the incident, visited Miner in his office.Krumne asked why Casura had been laid off. Minerreplied that it was none of their goddamn business and tojustworry about themselves and not about anything oranybody else. Krumne noted that he had received a payincrease in March 1974, 2 months before, but that Dworakand Gomez had not received one. Miner again toldDworak to mind his own business, stating that NormanHenslin had put a lot of money into the profit-sharing fundfor the employees in that Henslin ran the two-color pressby himself, worked hard and produced much. If the Unioncame in, Miner asserted, there would have to be two menon that press in accordance with the union contract.According to Dworak ii Miner told him that if he, at hisyoung age could stay with the Company, on retirement, hewould have over $100,000 in profit-sharing funds. BothKrumrie and Dworak testified that Miner then stated that8Daly has long administered in behalf of the Charging Party itscontracts with the Respondent9At the hearing, counsel for the Respondent objected to the receipt ofevidenceof Casura's temporary layoff on May 11, 1974, and of other eventsoccurringprior to June 13, 1974, the start of the 10(b) period, on the groundthat as theoriginalcharge herein had been filed on December 12, 1974,considerationof such matters, the Respondent contends, would beprecluded by Sec 10(b) of the Act which, in relevant part, provides that "nocomplaint shall issuebased on any unfair labor practice occumng morethan 6months prior to the filing of the charge with the BoardHowever, it is well-establishedthat Sec 10(b) does not forbid the utilizationof earlier events toshed light on the true character of matters occurringwithin the limitationsperiodLocal Lodge No 1424,internationalAssocia-tionof Machinists, AFL-C1O [Bryan Manufacturing Co I v. N L R B,362U S. 411, 416 (1959),AxelsonManufacturing Company,88 NLRB 761, 766(1950)10Except for the initial interrogation described by Casura, whichoccurred, as noted, outside the period of limitations provided in Sec 10(b)of the Act, the versions of the May I I interview that culminated in Casura'slayoff as related by Casura and the Respondent's officials are in generalconformityAs neither of the Respondent's witnesses specifically deniedinterrogating Casura as to the reasons for his union adherence and asCasura conceded that he frequently spoke to other employees duringworking hours about the Union, a practice to which the Respondent'sofficialsstated they had objected during the interview, I find that anaccurate version of the interview can be obtained by crediting the combinedtestimony of Miner, Jorgensen, and Casura, as outlined above11Dworak's testimony concerning this meeting was substantially inconformity with that of Krumne Gomez had no clear recollection of whatwas said 394DECISIONSOF NATIONAL LABOR RELATIONS BOARDthey could not have both the Union and profit sharing. TheCompany could'not afford to pay that. -Miner testified that after he told the three employees thatCasura's layoff Was none of their business, in response to acomment by Krumrie about security, he spoke to themgenerally about their futures and their abilities to get aheadin life.12Miner-did recall with references to the Respon-dent's bindery employees, represented at the time ih--aseparateunit by the Twin Cities Local 12-B, Graphic ArtsInternationalUnion,-AFL-CIO (herein called the Lithog-raphers Union, consistent with the usage of the parties),:thatthe Lithographers contract did not provide for bonussystems, including profit sharing. Miner denied telling theemployees atany timeduring the meeting that they couldnot have profit sharing and the Union.13It is uncontroverted, that within I to 2 days thereafter,Daly met with Jorgensen and Miter to discuss Casura'slayoff and that within2-1/2days from the time of hislayoff, Casura was voluntarily reinstated to his, formerposition -with the Respondent. However, under the agree-ment governing hisieemployment, for which Daly receivedcredit with Respondent's acquiescence, Casura received nobaclcpay for the lost working time.B.The Alleged Refusals To .Bargain1.The apprenticeship program; the,noneffectuation of the union-security clause;individual bargaining with unit employeesD.Donald Daly, union president, testified that inMarch "1974 he was informed by Robert Casura that anumber of individuals employed in the Respondent'spressroom and preparatory department were doing unitwork but were not men2bers of the Union in confer 'tywith the contract's union-security provision.14 Daly there-upon contactedMark ' G. Jorgensen, the Respondent'spresident, telling him of this matter. Jorgensen suggested ameeting.-Accordingly, within a few days, Daly had a luncheonmeeting with Jorgensen' and Jonathan S. Miner,'Respon-dent's vice president Daly'testified that he had told the'company officials that he was' aware that some employeesin theplant were not 'union members as provided in thecontract's union-security clause and it was the Union'sintentionto solicit their membership. Daly stated his desireto cometo the plant' during the lunch period or to contactthe employees after working hours for that purpose. Dalythenrequestedthe names and addresses' of the employeesand their pay rates- Jorgensen replied that these peoplewere not qualified journeymen and that he,did not believethat Daly, would want those kind of people in his union.Jorgensen; according to Daly, stated that he did not wantany of his employees who were not journeymen to become12 It was generally agreed that the interview in Miner's office lasted forapproximately I hour.13AlthoughMiner denied having stated during the meeting withKrumrie,-Gomez, and Dworak that'they could not have both profit sharingand the Union and an effort was made by counsel for the Respondentduring cross-examination of Krumrie to negate this testimonyby indicatingthat Krumie knew that those unit employees who were union members, infact did have both profit sharing and the Union,based on the record as awhole and the demeanor of the witnesses,I credit Krunirie's testimony,members of the Union until he determined that they wereready. Daly reminded Jorgensen that the contract providedfor a schedule of apprenticeship rates and that the Unionwas ready and willing to bargain with the Company for thepurpose of establishing rates ofpayand a progressionschedule leading journeyman status for - the individualsinvolved. Together, the Company and Union could make adetermination as to such employee's experience andcapability and provide a sense of appropriate apprentice-ship programs for the various employees. During theconversation, the only relevant employees referred to byJorgensen were the first name of "Steve" and NormanHenslin.15 Jorgensen toldDaly that Henslin, who hedescribed as an excellent pressman and somewhat of,aforeman, would quit if compelled to join the Union. Dalyreplied that he did 'not want to be, responsible fordisplacing people and if the Company could prove that theman did not work full-timeas a pressmanbut spent apercentage of his time in actual supervision, there would bea possibility -that he would not have to join the Union.Daly, could not recall if Jorgensen or Miner made anyresponse to this point, but, in answer to his question, wastold that the pressroom foreman's duties did not encom-pass hiring or firing employees or effectively recommend-ing same.With respect to the other nonunion,employees inthe unit, Jorgensen stated that they would become unionmembers when he determined they were ready to becomeunion members. Daly responded that the Union previouslyhas had apprentices in its local from his plant and that thelocal .union isnot only, for journeymen. Jorgensenrequested more time to-think about it and promised to callDaly in about a month. Daly agreed and the meetingended.In late April or early May 1974, approximately I monthafter.the prior meeting, according to Daly's testimony, he,Jorgensen and Miner again met in a restaurant near theRespondent's plant. ' Daly again repeated his request thatnonunion employees become members and if some werethought not to be journeymen, the Union was prepared tobargain for their placement in the apprenticeship program.When Daly persisted, Jorgensen told him that if any ofthese- nonunion people joined the Union, he would "firethe bastards." Daly asked Jorgensen not to do that, statinghis belief that this problem could be worked'out, that hedid not, want to have the employees believe that having aunion had cost them their jobs. Jorgensen, agreed andasked Daly' to take more time and to seriously look at thematter. Jorgensen promised to communicate with"Dalyandthat the matter would be determined in the future.Although' then agreeing that 'the matter, might bedetermined in the future, Daly testified that he continuedto press verbally for the identities, addresses, and wagerates of the nonunion employees working within the ''unitcorroborated by Dworak,that suchastatement was actuallymade.14The twocontractsbetween, the Unionand Respondentthat precededthe "mostrecently expiredagreementbothhad contained identical union-securityprovisions-is,The record revealsthat the' firstname belonged to StevenDworak, apresroome1 iployee.While Daly originally testified thatHenslin, thepressroom foreman, too, had onlybeen identifiedby his firstname, it isclear that Henslin,in fact, bad beenmorespecifically identified to Daly.Henslin's statusas a supervisorwill be discussed,infra- IMPRESSIONS,INC.395during the course of five or six subsequent meetings withJorgensenand Miner in the period from May to December1974. The conversations as they related to these matters,during these later meetings, were of the same nature asthose described above and each ended inconclusively withan agreementto consider the matters further. It was notuntilDecember 26, 1974, that Daly, by letter of that date,put his requests in writing. Specifically, in hisletter ofDecember 26, addressed to Jorgensen, Daly asked to befurnished with the current wage rates of all union andnonunionemployees working in the Charging Party'sjurisdiction, the names and addresses of all nonunionemployees "that should be members of Local No. 29," andthe complete specifics of the profit-sharing plan for theRespondent's employees.16 Daly testified without contra-diction that shortly thereafter the Respondent did furnishhim with the requested names17 and addresses and rates ofpay, but that he has not received information concerningprofit sharing.A basic contention of the Respondent in generallyaddressing the issuesof this case, as set forthin itsbrief, isthat the Charging Party through the years had been willingto permit the Respondent to operate its business as it sawfitwithout requiring strict compliance with the contract forso long asthe benefits provided by the Respondent were asgood or better than those provided for in the contract. Inseeking toshow how the Charging Party's alleged permis-sivenessand the Respondent's resultant freedom from therestraintsof the bargaining agreement had developed, withthe resultthat during most of the relevant time herein halfof the members of the unit were not union members,contrary to the contractualunion-security clause, and theapprenticeship provisions of theagreement, in practice,were renderedinoperative, theRespondent traced thecircumstanceswhereunder each of the employees workingwithin the Charging Party's asserted jurisdiction had beenhired.Accordingly, the first employees to be hired after theoriginal complementof Valois, Franke, and Ylinen18 werepreparatory department employees, Raymond Shull andLarry Opatrny, on May 28 and July 15, 1968, respectively.Both obtained union membership after they were hired andShull was apprenticed under a formalagreement.StevenWenholz was hired as a pressman on or about February 24,1969, but did not become a union member until August ofthat year.Jorgensentestified thatWenholz did not have10The Employer's profit-sharing plan will be discussed,infra17At the hearing,the parties stipulated and I find that the 12 personsemployed in the Respondent's pressroom and preparatory department,where the Charging Party claims jurisdiction, are assigned as follows: ThepressroomNorman Henslin, foreman,Robert Casura,StevenDworak,Jerome Krumne,Philip Gomez,Steven Wenholz, Mark Lindemann, andClaytonWelch.The preparatory departmentRobert Valois, foreman,Raymond Shull, Lawrence Opatrny, and David Ylinen It was furtherstipulated and I find that at all times material herein,only Casura,Valois,Shull, Opatrny,Wenholz, and Ylinen were members in good standing of theCharging Party It is clear that in January 1975, after receiving from theRespondent the names and addressesof those employeesin the claimed unitwho were not among its membership,Daly sent letters soliciting some tothose employees Krumne, Dworak, and Gomez completed the membershipapplicat-ons that had been enclosed and returned them to theUnion bymailHowever,Gomez, called by the Respondent as a witness,initiallytestified that he had not enclosed any part of the initiation fee ormembership dues, having learned of the need to enclose such payments onlythe requisite experience and there were identical difficultieswith his work performance.Jorgensen claims to have first discussed Wenholz' statuswith Daly about 1 month after Wenholz had been hired,advisingDaly of the level of Wenholz' work and back-ground.During that conversation, Jorgensen testified,Daly did not inquire about Wenholz' starting rate, butasked merely to be kept informed. Jorgensen testified thatthere were subsequent discussions with Daly concerningWenholz and that during the third of these, about 4 or 5months after the start of Wenholz' employment, Jorgensenreluctantly stated that he supposed that he should putWenholz in the Union. Daly told Jorgensen at that meetingto take all the time he wanted, that he had heard somethings aboutWenholz and he would just assoon thatJorgensen would wait before putting him in. It was notuntil a later conversation on the subject that Jorgensen onhis own initiative placed Wenholz in the Union,tellingDaly that this should be done and have the matterconcluded, as Wenholz is doing fine and would work out.19Norman Henslin, hired on June 21, 1971, as a highlyskilled pressman was the next to join the Respondent'sstaff. Jorgensen testified that Henslin had been salaried athis prior place of employment and it was his preference toremain so. Henslin confirmed Jorgensen's testimony that atthe time of his hire, Henslin had also strongly objected tobecoming a union member. Accordingly,an arrangementwas worked out whereby Henslin could have salariedearnings and would enter the Respondent's employ as aforeman. Jorgensen recalled discussingHenslin's status asa foreman and possible supervisor with Daly shortly afterHenslin's hire in the context of Henslin's stated reluctanceto become a union member. It was Daly's position that ifHenslin should spend a percentage - of his time in theperformance of supervisory duties not customarily per-formed within the unit, then an arrangement could bemade whereby Henslin would not have to join the Union.Daly, as noted, testified that he did not discussHenslin'sstatus with management until the spring of 1974, at whichtime he indicated a flexible position on Henslin's status,thereby corroborating Jorgensen on this point.Robert Casura, the letterpress operator, was hired onabout August 16, 1971. At the time that Casura was hired,he was already a member of the Union and a knownactivist.He continued to be a union member in theRespondent's employ.after posting his application.Later,on redirect he stated that his failure toenclose same meant thathe did notwant his membership application to beprocessedNoting Gomez'admitted recumng interest in becoming amemberof the Charging Union, the unlikelihood of hishaving mailed in hismembership applicationon his own initiativewithoutwishing it beprocessed and his demeanoron the stand, I do not creditGomei statementthat he did not wish to have his membershipapplication-accepted by theUnion atthe time it was mailed18 It is clearthat Valois and Ylinen promptly became members of theCharging Union in 196719Daly recalled having negotiated an informal apprenticeship forWenholz withJorgensenshortly afterthe startof Wenholz'employment andthat an agreement had been reached as to a period of time dunng whichWenholz wouldprogressto journeymanstatus.However,Daly'srecollec-tion of thismatter was poor and as the arrangementdescnbed byJorgensenisconsistent withthe parties'overall approach to union security, I creditJorgensen's versionof how Wenholzbecame a union member. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDJerome Krumrie, on or about May 10, 1972, was the nextto join the Respondent's pressroom staff. Krumrie'soriginal task was to run a 15-inch letterpress, described as avery small commercial press used for special occasions andusually foundin instantprint shops. Krumne had hadsome prior work experience, which was reflected in hisstarting rate unilaterally established by the Respondent.Although Krumrie had intermittently expressed an interestin joiningtheUnion, he did not formally apply untilJanuary 1975.Miner became active as the Respondent's vice presidenton a full-time basis in mid-October 1972, and from then onwas active in the hiring and promotions of the Respon-dent's employees. Accordingly, the first relevant employeehe hired, on or about May 14, 1973, was Clayton Welch,retained as a "beginner" pressman, but who was neverapprenticed in accordance with the contract terms.Jorgensen testified that, approximately 2 or 3 months afterWelch began to work for the Respondent, he advised DalythatWelch had been employed, but there was nodiscussionconcerning the possibility of a union member-ship for him. Miner explained in his testimony that Welchhad a good attitude and tried, but initially did not performhis dutiesin a satisfactory fashion. Accordingly, he was notworking at a journeyman level and was not eligible formembership in the Union. Miner testified that theRespondent, under its interpretation of the collective-bargainingagreement,tried to give its subjourneymanemployeeswage raisesevery 6 months.20 However, this wasnot done inthe case of Welch, whose starting rate had beenunilaterally established by the Respondent, because of hisuncertainperformance. Accordingly,Welch's pay recordreveals that he receivedhis initialwage increment onDecember9, 1973, nearly 7 months after his May 14 hire, asecond wageincreaseapproximately 6 months later, onJune 3, 1974, and his most recent increment on January 31,1975, again deviating from the 6-month increment policy.20The relevant subsections of art 8 of the collective-bargainingagreement provide as follows-m.Apprentice pressmen are to start at the prevailing feeder orassistants'scale of their own classification and shall receive an increaseevery six months equal to one-eighth of the difference between hisstarting rate and the journeyman's rate until his four(4) years' time isserved;then receive full journeyman's scale thereafter.n.Apprentice pressmen admitted to advanced standingshall bepaid at the rate assigned the level to which his credit places him.oEmployees starting work in theoffset preparatorydepartmentasapprenticesshallbe paid a starting wage of fifty percent of thejourneymen's rate,and thereafter receive an increase every six monthsequal to one-eighth the difference between his starting rate and thejourneymen's rate.It is further understood that the advanced standingcreditprovision shall also apply to offset preparatory workers[Emphasis supplied.]22Gomez started with the Respondent on or aboutJuly 1, 1973, as abeginner on the 35 by 45 Hams press22Dworak began to work for the Respondent on or about September 13,1973, at a much higher rate than apprentices would receive under thecontract for the operation of his press with an understanding that he wouldbe reviewed within 30 days,rather than the standard 6 months This wasdone and 30 days later,Dworak received an hourly rate of 50 cents. Itthereafter was determined however,that Dworak did not have the level ofexperience anticipated and, as will be discussed below,hisprogressthereafter became more irregular.23Miner hired Lindemann on or about June 20,1974, as a pressman. Inexplaining why Lindemann had not received a wage increment since hisBothWelch's pay rates and the frequency of his wageraiseswere established and afforded at the unilateraloptionof the Respondent and at variance with thecontract.Miner explained that similar considerations were appliedon his subsequent hirings of Philip Gomez,21 StevenDworak,22 and Mark Lindemann,23 in the sensethat eachwas independently evaluated by the Respondent at thetime of hire with respect to their training, work experience,and other relevant factors and assigned to work with theprospect of a wage review program, within thegeneralframework of the 6-month schedule set forth in thecollective-bargairungagreement.However, this was to beapplied in practice only to whatever extent that theRespondent's officials deemed applicable. Illustrative isMiner's description of the application of this policy toDworak. After referring to the previously noted problemsconcerning spoilage and horseplay associated with Dwo-rak's early work, Miner explained:And we increased him everysix monthsapproximatelywith a delay here or there depending on his problems.But we had constant talks with him.Jorgensen and Miner testified that under the Respon-dent's existing practice, those employees in the unit overwhich the Charging Party claimed jurisdiction whobelonged to the Union had achieved journeymen status,while those who were not in the Union had not. Minertestified that he did not consider Dworak, Krumie, Welch,Lindemann, or Gomez to be ,journeymen, although it wasanticipated that Gomez would shortly become one.24Miner testified that, under the Respondent's interpreta-tion of the contract, a.journeyman is an employee who hadoperated the same press every day for 4 years or less,depending upon the time required to obtain the necessaryexpertise. Such an employee should receive wage incre-ments every 6 months. After the Respondent's manage-hire,Miner testifiedthatalthoughLindemann had had20 years onthe samepress at hispoor place ofemployment, he hadnot expanded his experienceAccordingly,theRespondenthad decided to start Lindemann at a rateabove thejourneyman's level onthat particularpress and to review himafter I year. Daly concededthathe had long passivelyacceptedan industrypractice whereby employers,at their option,would pay certain employeesabovethe contract scale24As noted above, art 23 of thecollective-bargaining agreementcontaineddetailedprovisions for the employment terms and formal trainingof apprentice pressmen for what wouldnormallybe a 4-yearperiod undertheauspicesof the Twin City Joint AdvisoryPressmenApprenticeCommitteeThe articlealso provided for theregistration of such apprenticeswith the Apprentice Divisionof theState of MinnesotaDaly, in histestimony described the operationof informalapprenticeship programs alsooccasionallyutilizedonbehalf ofindividualswho mayhave acquiredseveral years of experience at a previous placeof employment, but who arenot judgedby their currentemployers to be journeyman.Under such anarrangement, the Union,agreeing that such an employee requires additionalexperience,may workout with the Employer,eitherverbally orin writing,an agreement as to when the individual will reach journeyman's rate. Theemployee is then subject to review in accordance with that understanding.Boththe formaland informal apprenticeship programs mustbe sanctionedby the InternationalUnion.Neither proceeds unilaterally at theoption ofthe EmployerThe contention of the General Counseland the ChargingParty inthis regard is that journeymen would be those who had completedsuch a program,eitherfromthe start or with advanced standing,or who,otherwise,was recognizedby the Employertobe journeymen andcompensated at the journeyman's rate provided in the contract for theequipmenttheywere assigned to operate. IMPRESSIONS,INC397ment has decided that an employee had achieved journey-man proficiency, they should then meet with Daly oranotherunion representative to decide whether theemployee should be afforded journeyman status. Dalyconcurred only with that portion of Miner's testimony, inthis area that held that under industry practice, a pressmanmay be a journeyman on one piece of equipment but noton a larger press. Accordingly, a journeyman on a smallerpressmay concurrently serve as an assistant on a largerpress, ultimately working his way up to journeyman statuson the largest presses in the shop. Operators of the largestpresses are,of course, the most highly paid. Miner testifiedthat it has not been necessary for the Respondent tonegotiateapprenticeship standings for journeymen onsmaller presseswho are seeking to learn larger presses asDaly, based on their good working relationship, has alwaysallowed the Respondent to designate which of its personnelwould go to the larger presses. Miner testified that,accordingly, the Respondent through the years, would tellDaly of the people it planned to move up, but that this wasnot a negotiable issue.With respect to Daly's testimony concerning his effortsduring the period from March through December 1974 toobtain thenames,addresses, and pay rates of nonunionemployees in the pressroom and preparatory departments,Jorgensen and Miner agreed that these matters were, infact, discussed during the course of six or seven meetingswith Daly, usually held in one of two restaurants near theplant.Miner,whose testimony appeared to be moredetailed than that of Jorgensen, recalled that at the firstmeeting,inMarch 1974, Daly had raised the matter,stating that he had been getting pressure regarding some ofthe Company's people who are not in the Union, and askedif certain individuals were ready to come into the Union.At that time, the individual names and functions werediscussed.When the Respondent took the position that itdid not feel that these employees were ready at this time,Daly replied that the parties will talk about it again.According to Miner, at the next meeting on this subjectthe parties again discussed Welch, Dworak, and Krumrie,with the Respondent again of the view that thoseemployees were not ready to join the Union. To this, Dalyreplied that if they are not ready, he did not want them onthe street, and, if they are not qualified to be in the Union,he did not want them to be in the Union. If theRespondentshould fire them, they would become hisresponsibility.2525The above conversation,as related by Miner, describing Daly's twice-stated concern that nonunion employees would lose their jobs,reviewed inthe context of the Respondent's limited approach to collective bargainingand its efforts to undermine the Union,to be more fully detailed,infra,andmy observation of the witnesses causes me to credit Daly's testimony that hehad been told by Jorgensen that if nonunion employeesjoined the Union hewould"fire the bastards"For hke reasons,it is further noted that such athreat by Jorgensen could have played a role in Daly's rather delicateapproach.Noting also that, as late as December 1974, after six or sevenmeetings and requests and in spite of his "good relationship"with theRespondent, it was still necessaryfor Dalyto request in wasting basic dataconcerning those employees,I credit Daly's description of these meetings asset forth above26 The intraunion election related to a proposed increase in union duesand the placement of certain assessments on the membership.27 It is not material to resolve this conflict for the names and addresses ofMiner testified that in July 1974 he accompanied Dalythrough the plant while Daly polled the union employeeson certain intraunion matters.26 On that occasion, Dalyspoke to all of the union members in the shop. In addition,Miner introduced Daly to Norman Henslin and pointedout Dworak, Krumrie, and Gomez to him as they walkedthrough the plant.As Daly recalled the event, his visit to conduct theintraunion election took place in October 1974, but that heonly saw Henslin and the six employees who he voted.27In the autumn of 1974, Jorgensen, Miner, and Daly metagain.Miner testified that Daly had stated that since theRespondent already had filed a petition for a NationalLabor Relations Board-conducted election to decertify theUnion that represented its building workers,28 possibly, itwould also seek to decertify the Charging Party, as well,from its unit. Miner testified that neither he nor Jorgensenreplieddirectly to this question, but that Miner answeredthat they all had always been friends, working together,helping each other, as needed, and that things would workout.2.The Union's request for new contractnegotiationsOn or about November 26, 1975, Daly personallydelivered to Jorgensen and Miner at the plant a letter ofthat date, addressed to Jorgensen and signed by Daly,advising the Respondent of the Charging Party's desire tonegotiate changes and additions to their collective-bargain-ing agreement, as provided in that contract. The letternoted that the Union had completed negotiations with ThePrinting Industry of the Twin Cities and that thoseEmployers had agreed to make all wageincreaseseffectiveretroactively to November 1, 1974. Enclosed with the letterand delivered at the sametime was aresume of the TwinCity settlement 29consistingof 13 numbereditems 30Jorgensen testifiedwithout contradiction that, uponreceipt of the contractresume andletter, he invited Daly toaccompany him and Miner to a nearby restaurant to havea drink, which they did. While at the table, Jorgensentestified, the proposals were examined. Jorgensen askedDaly in effect what would happen if his union joined upwith the Graphic Arts International Union (informallycalled the Lithographers Union by the parties). Dalyreplied that there is no chance that it would, but declinedJorgensen's request tomake that a written contractproposal. In referring to the proposed 13-percent wagethe unit employees and their rates of pay were ultimately furnished to theUnion28The parties stipulated and I find that on or about September30, 1974,an election was conducted pursuant to the petition filed in Case 18-RM-906 among the Respondent'sbindery employees. A majority of theemployeesparticipating in that election voted against continued representa-tion by the Lithographers Union.29 In his initial testimony Daly stated that he had mailed the letter andcontract resume to Respondent,but he later corrected himself.30The thirditem of the resume, in relevant part,would raise theEmployer'scontribution per coveredemployee from $51.57 per month to$58 per month on March 1,1975, with provision for further increases insubsequent years.Item 13 of the resume providedfor a 13-percent wageincrease for offset employees and a 10-percent raise for letterpressemployees, also effective March 1, 1975. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDincrease, Jorgensen stated that it was substantial and large,but recalled that during the last contract negotiation theUnion had been restricted to 5-1/2 percent by the wageincreasethen in effect. Accordingly, Jorgensen was notsurprised that the largerincreasehad to come. During thisconversation, Jorgensen testified, the Respondent's profit-sharing plan was referred to on several occasions,31 andJorgensenremembered telling Daly that the 13-percentwage raisein addition to profit sharing is a lot. However, itisundisputed that there was no discussion concerning themerits of the contract proposals, no agreement resultedfrom thismeetingand no reply communication containingcounterproposals or otherwise addressed to the possibilityof a new contract was ever sent by the Respondent to theUnion.32The parties stipulated and I find that on December 6,1974, the Respondent filed with the Board's RegionalOffice the petition in Case 18-RM-919 requesting anelection amongthe employees in the instant unit.33Approximately a week after the petition had been filed,Jorgensentestified that he had telephoned Daly to ask whyhe had threatened Miner. Daly responded that the threathad related to a possible action by the LithographersUnion and not by his union. Daly also told Jorgensen thathe had not believed that Jorgensen was going to file thepetition.Jorgensen replied that he had previously ex-plained the whole thing to Daly, in effect, throughnumerousconversations and that there had been nodisagreement.When Daly asked how could he explain thisto his membership, Jorgensen offered to do this for him.While Jorgensen sought toreassureDaly and to remindhim of unspecified past understandings, Daly wonderedaloud how he could win an election. After a discussionconcerningprofit sharing, the discussion ended with noaccord reached.343.The unilateral wage increasesExamination of the Respondent's records reveals, theparties agree, and I find that within the cognizable 10(b)period which began on June 13, 1975, the Respondentgranted the following wage increments to unit employeeswhom it considered to be members of the ChargingParty: 35Robert Casura, 30 and 68 cents per hour on August15 and November 1, 1974, respectivelyLarry Opatrny, 96 cents per hour on December 22,1974Raymond Shull, 96 cents per hour on November 1,1974Robert Valois, $67.15 per week on December 25,1974Steven Wenholz, 88 cents per hour on November 11,1974David Yhnen, 94 cents per hour on November 1,1974Dunng the same period, the following employeesworking within the same unit who were not members of theCharging Umon received the following wage increments:Steven Dworak, 15 cents per hour on November 24,1974PhilipGomez, 15 cents per hour on November 24,1974Norman Henslin, $34.75 per week on December 25,1974Jerome Krumne, 45 cents per hour on December 8,1974ClaytonWelch, 85 cents per hour on January 31,1975Mark Lindemann36 received no increaseCasura,Wenholz, and Opatrny37 umon employeesrespectively testified that during the first 2 weeks ofDecember 1974 Miner had advised them individually thatthey, would be receiving wage increases of 13 percentretroactive to November 1, 1974.38 These increases werethereafter paid in late December, when each man receivedtwo separate checks, one bearing the retroactive paydifferential and the other, a paycheck reflecting the newwage rate.Jorgensen and Miner both testified that the 13-percentwage increase announced and paid in mid or lateDecember 1974, retroactive to November 1, 1974, wasgranted only to the journeymen, who also happened to beumon members. The other employees not being journey-men, and therefore not umon members, received lesser,nonretroactive increments predicated generally upon the 6-31Disputingonly this, Daly testified that he did not learn of profitsharinguntilDecember 1974, although, as will be considered, the programhad commenced its unilateral but conspicuous existence in September 197332However,in furnishing the requested names, addresses,and rates ofpay of the 12 alleged unit employees to the Union on December 31, 1974,the Respondent placed on the bottom of the sheet containing the relevantinformation a notation to the effect that the contract resume would not bereturned33 The parties further stipulated that the petition in Case 18-RM-919was dismissedby the Regional Director by letter dated March 6, 1975,pursuant to his determination to proceed with the instant unfair laborpractice case34The original charge herein as noted was filed on December12, 1974.35The collective-bargaining agreement,by its terms,providedonly forstated wage increments effective March I each of the years during its term.38Lindemann'sstarting hourly rate and general status alone wasestablished within the 10(b)period as he began to work for the Respondenton or aboutJune 20, 1974.37Opatrnyisa stripper, cameraman,and platemaker in the Respon-dent'spreparatory department.38Although Casuratestified that he was told that hewouldreceive a 13-percent increase,as hishourly rateat the time was $6 81,in receiving a 68-cent raisehe, in fact, actuallywas grantedonly a10-percent increase,effective November I IMPRESSIONS,INC.399month intervals provided for in the contract39 forbeginners of apprentices.Itwas Jorgensen's testimony that while the Respondentintended ultimately to place all of the nonjourneymen intheunit in the Union, the raises afforded them inNovember and December 1974 were awarded unilaterallyat the option of the Company.Referring to the 13-percent raise granted the journeymenunion employees in offset and the 10-percent increasegiven to Casura in letterpress, Miner testified that theseincrementswere equivalent to those negotiated by theCharging Party with other employers in the industry andwere granted "as a matter of the contract and thecompetitive nature of the business." 40Miner and each was handed a letter advising that theRespondent had deposited in trust at a named bank apercentage of their base income for the fiscal years endingSeptember 30, 1973, or 1974, respectively. The letterinformed the participants that the contribution had beenmade on their behalf solely by the Respondent, had notbeen deducted from their earnings, and constituted anextra reward called profit shanng.43 The letter expressedwords of appreciation to the employees and showed theamount of the contribution made for that fiscal year onbehalf of the individual recipients. Comparative profit-sharing contributionsmade on behalf of each of therespective employees alleged to be in the unit as follows:4.Unilateral changes in the profit-sharingprogramThe Respondent, without consulting the Charging Partyannounced the establishment of a profit-sharing plan at acompany picnic in September 1973.41 Under the program,profit sharing was available to all officials and employeesof the Respondent, without regard to job classification orunit placement, who were employed at the time the planwas adopted and who had worked for at least 20 hours aweek and not less than 5 months of the year. Any personemployed after the time of the adoption of the plan inSeptember 1973 is eligible to participate in the planbeginning2 years after the first anniversary date of theplan following the date of his employment 42 The sums arecontributed wholly by the Employer on behalf of eachparticipating employee, whose interest therein is kept in aseparate account. The plan specifies provisions governingthe various facts of the trust fund's administration,including the circumstances and methods of monetarydistribution, which need not be detailed here. However, aparticipating employee's share in the fund becomes vestedafter 5 years.In December 1973, and again in December 1974, the unitemployees were approached at their work stations by39However,the record,as noted, revealed an uneven application of theprogram of 6-month increments for the nonunion employees, who alsohappened to be nonjourneymen,even as required under the Respondent'sinterpretation of the contractAccordingly,Dworak, in1973, received hisfirst increase in less than 30 days after he was hired,his secondreview 7months thereafter,and hisNovember1974 raise more than 6-1/2 monthsafter his second increaseKrunrne,too, received his first increaseabout 30days after his hirein 1972,his second raise approximately 6 monthsthereafter,a third one about 4 months after that,with adelay of 10-1/2months before hisfourthraisewas grantedHis fifth raise,effectiveDecember 8,1974, was his first increase since April 1, 1975,over 8 monthsbefore.Lindemann,as noted,had received no increments since his hireapproximately 9-1/2 months before the startof thehearing.Welch andGomez,generally, did receive their raises at or about 6-month intervals,except thatWelch'smost recent increase,his third,effectiveJanuary 31,1975, came nearly 8 months after the preceding raise.40 The record reveals, however, that the contract then in effect did notprovide for such wage increases and that the Respondent,although, asnoted,never having replied to the contract proposals,did not otherwiseinfer a possible acceptance of those proposalsby generallyputting intoeffect allof the industrycontract terms even only onbehalfof its unionmember employees In this connection,it is noted that Miner testified that,of the 13 items set forth in the contract resume,only the wage increases anditem 3 relating to increases in the Respondent's contribution to the contracthealth and welfare fund were selectively effectuated on behalf of its unionmember employees No action has been taken by the Respondent withEmployee19731974Larry Opatrny$1,090.70$2,306.29Raymond Shulll,088.982,306.29RobertValois1,631.623,468.91Robert Casura941.251,972.57Steven Dworak36.091,854.07Philip Gomez140.431,254.97Norman Henslin1,918.083,834.03JeromeKrumrie873.941,562.17Steven Wenholz1,058.952,514.11David Ylinen1,056.822,303.09Clayton Welch215.461,423.92Mark Lindemann Ineligible because ofbrevity of employmentMiner testified that the decision concerning the size andallocation of the 1973 profit-sharing contribution wasmade in the autumn of 1973 at a meeting attended byJorgensen, Miner, a bank attorney, and two certified publicaccountants from the accounting firm that serves therespect to the other 11 items.41The following account of the Company's profit-sharing plan,except asotherwise indicated isbasedprincipally on the undisputed testimony ofJorgensenand MinerAs noted, the collective-bargaining agreement makesno referenceto profit sharing42Art Iii of the profit-sharing plan adoptedby the Respondent,dealingwith employer contributions, providesiii relevantpart as follows-Pnor to theend ofeach fiscalyear,the employer.shall determinewhether it shall make a contribution to the Trust for suchyearand, if itisdeterminedthat a contribution shall be made,shall also determinethe amountof theinitial contribution as a percentage of the totalcompensation of the Participants.The Employershall then notify theemployees ... of the amount of the contribution madeon behalf ofeach saidemployeeand the manner in which said contribution wasdetermined.Itisanticipated that becauseof adverse financialconditions,the Employer may decide not to make a contribution for aparticularyear,notwithstanding the fact that corporateprofits may beavailablefrom whicha contribution could be made; however,it is theintentionof the Employerthat recurring and substantial contributionsshall be madeto the Trust .so as to maintain its qualified status43The appearanceof the profit-sharingletter for the fiscal year 1974,distributed on oraboutDecember, 1974, differedfrom the similar letterissued a year beforeprincipallyin that, in the second letter, the notationthat the contribution had comesolely fromthe Company was heavilyunderlined. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent. The 1973 contribution was deposited with thebank on December 14, 1973.The decisions concerning profit sharing for the fiscalyear that ended on September 30, 1974, were made at ameeting attended by Jorgensen, Miner, and most of thoseothers who had been present the year before.44 Minerrelated that after the decisions were made concerning the1974 profit-sharing contribution, he so advised 8 or 10employees. However, he is not certain as to whether he didso before December 1. However, at the Respondent'sChristmas party, held on or about December 13, 1974,Jorgensen made a welcoming announcement, expressinghis appreciation to the employees for their efforts andannouncing, in effect, that as fiscal year 1974 had been afantastic year, the Company having earned its best profitsever, there would be a tremendous profit-sharing contnb-ution.45TheRespondent contends that although the totalamount of the profit-sharing contribution for its fiscal year1974 was well over 100 percent greater than that for 1973the difference was based on its greatly improved profitsituation during the second year of the plan. Jorgensentestifiedthat,under the existing tax regulations, theRespondent is limited to sharing 15 percent of its profitsfor the year. However, carryovers are permissible, so that ifthe maximum allowable amount in 1 year is not contribut-ed the difference may be included within the next year'stotal.As an example, if only 13 percent had beencontributed in 1 year, during the following year, at itsoption, the Respondent could allocate 17 percent of itsprofits to the plan. Under the program followed by theRespondent, profit-sharing contributions are tax deducti-ble.Accordingly, although the Respondent in 1973 paidapproximately 9 percent of its profit for the year into theprofit-sharingplan,as compared to the about 17-1/2percent contributed for 1974, after deducting a percentageof the profits required to operate the business, the nettaxable profit, after deducting profit-sharing contributions,was basically the same for both 1973 and 1974. Thedifference in the size of the contributions, the Respondentcontends, were predicated upon the increased profits in1974.48The Respondent has submitted evidence of Daly'sknowledge and acceptance of the promulgation and*4Miner testified thatDaly was not asked to and, in fact did notparticipate in the discussions leading to the profit-sharing determinations ineither 1973 or 197445Employees Casura and Krumne testified that they individually werefirst notified of the increased profit-sharing contributionfor 1974 inDecember,Casura having recalled so being informed during the secondweek of that month.Although the amount of the 1974 contribution wasdeternuned on about November5, 1974,the sum was not actually depositedwith the bank until March 1975 From the clear recollections of Krumneand Casura,the general announcementof the larger contnbution for 1974by Jorgensen at the Christmas party and Miner's uncertainty as to whetherhe had informed any employees of the profit-sharing decision untilDecember 1,although the matter had been determined nearly a monthbefore I find that at least one reason for the timing of the announcement ofthe expanded1974 profit-sharing plan was that it should coincidewith thependancy of the Respondent's petition in Case 18-RM-919, filed December6, 1974.In reaching this conclusion,itwas noted that the 1973 contributionalso had been announced in December and thatthe Christmasseason is apropitious time in which to announce such benefits Nonetheless, basedupon the record as a whole,theweight of the evidence would seem tosupport the finding made hereindistribution of the 1973 profit-sharing plan in support of itscontentions that, by such conduct, the Union had, ineffect,waived the right to bargain further on the matterand that, as the Respondent had followed the sameformula in establishing the 1974 contribution, the variablewas not sufficient to constitute a umlatenal change.However, according to my interpretation of the relevantallegation contrary to the Respondent, the complaint doesnotmerely attack the size of the 1974 profit-sharingallocation, but also its umlateral implementation. AlthoughIhave credited the Respondent's version of the conversa-tions with Daly relating to profit sharing, for reasons to bediscussed below under Discussion and Conclusions, I donot find the Respondent's position herein to be legallyvalid.5.The separate health and welfare insuranceplansJorgensen testified that the Respondent has been payingthepremiums for two separate health and welfareinsurance programs on behalf of its employees. Since 1967,when the Respondent commenced operations, thoseemployees who were not union members, such as the officeand sales staff, have been protected by a health and welfarepolicy written by the Wisconsin Life Insurance Company.This policy also covered those employees working in thepressroom and preparatory department who, not beingmembers of the Charging Union, were, therefore, notunder the coverage of the health and welfare insuranceplan referred to in the collective-bargaining agreement.47At the hearing, the parties stipulated and I find that thetwo policies, both of which are wholly' paid for by theRespondent, were substantially equivalent, except that,unlike the union plan, the Wisconsin Life policy does notinclude coverage for dental care or afford protectionagainst loss of income. Nonetheless, it was also stipulated,the premium per employee after March 1, 1975, under theWisconsin Life plan was $10 a month higher than underthe union policy.InMarch 1975, the 12 individuals employed in thepressroom and preparatory department were summoned to46Daly's contention that he first had knowledge of the Respondent'sprofit-sharing program sometime during the first 12 days of December 1974isnot credited.The program had been well publicized,substantialcontributions had been made on behalf of all the employees in the umt,including the Union's most ardent adherents,and even Casura had testifiedthat he had mentioned profit sharing to Daly some time after September 30,1974Moreover, during the hearing, Jorgensen and Miner gave detailedtestimony of a series of meetings with Daly during the period from May 12,1974, through November of that year during the course of which, inaddition to seeking to discuss the status of the nonunion employees, asoutlined above,Daly was said to have praised repeatedly the Respondent'sprofit-sharingplan as an example of the Respondent'senhghtenedemployment policies97The parties stipulated and I find that until March 1,1975, thefollowing employees were covered by the group insurance plan provided inthecollective-bargaining agreementCasura,Opatrny, Shull,Valois,Wenholz, and YhnenThoseemployees not protected by the plan in thecollective-bargaining agreement,but only by the Wisconsin Life InsuranceCompany health and welfare policy were Krumne,Dworak,Henslin,Lindemann,and Welch. IMPRESSIONS,INC.401a meetingin the preparatory department with Jorgensenand Miner.48 Jorgensen opened themeetingby telling theemployeesthat there was a (unfair labor practice) hearingcomingup and he wanted everyone to realize that nomatter howitwas decided there would be an Impressions,Inc., inthe future. Jorgensen stated that he did not wantany bad feelings and, once this was over, they could goback to the conduct of normal business.At the meeting, Miner told the group that he did notknow if the union employees would be covered byinsuranceat that time because of the expiration of thecollective-bargainingagreementon March 1, 1975. As hedid not want any of the employees to be uninsured, if anywished, they could guard their coverage by signing up fortheWisconsin Life Plan. Miner then answered questionsconcerning someof the benefits of the Wisconsin Life Plan,comparedit to the union plan, and advised them of thepremium coststo the Respondent of the Wisconsin LifeInsuranceprogram.Miner testified that in the days thatfollowed thismeetingallthe union employees exceptCasura signed up for the Wisconsin Life health and welfarecoverage.496.The Respondent's overtime pay policyThe General Counsel and Charging Party contend thatthe Respondent had discriminated against its bargainingunit employees on the basis of membership in the ChargingUnion, to the effect that overtime premium pay is affordedonly to union members who work more than 7 hours a dayor 35 hours a week, in accordance with the terms of thecollective-bargaining agreement, while unit employees whowere not union members received overtime pay only afterworking 8 hours a day or 40 hours per week.50However, the record reveals that, in other instances, theapplication of the Respondent's overtime policies were notaffected by the union membership status of the affectedemployees.Accordingly,unionmembers Casura andOpatrny testified that they received overtime pay based onthe shorter workweek provided in the collective-bargainingagreementandDworak related that, as a nonunionemployee, he only received overtime after 8 hours ofweekday work or 40 hours per week. However, unionmember Wenholz revealed that since April 1973 he hasbeen required to work 8 hours a day or 40 hours in a weekbefore being paid overtime rates.51 Krumrie, on the otherhand, who had not been a member of the Charging Union,testified that he was being given overtime pay for work48The material events of the March 1975 meeting, described intestimony by Dworak, Opatrny, Krumrie, Miner, and Jorgensen, areessentiallyundisputed.49The Respondent continued to make contributions to the Union'shealthand welfare fund on behalf of its union-member employees and thatsuch paymentswere current up the time of the hearing. Miner testified thatany decision to continuesuch contributions would have to be made byJorgensen.55With respect to the computation of overtime pay rates the contractprovided, in relevant part, as follows:All work done during the noon intermission and after the completionof the day's or night's work, up to and including three (3) hours'overtime,shall bepaid for at the rate of time and one-half; in excess ofthree (3) hours shall be paid for at double the regular rate . . . Aperiod of atleast nine(9) hours shall elapse between the time overtimeceases and regular time begins, except that overtime shall be paid forperformed after 7 hours a day or 35 hours a week.52Although the above testimony has not been challenged bytheRespondent, there is no evidence as to what theRespondent's overtime policy is with respect to the othermembers of the unit. Accordingly, from the extent to whichthismatter was developed in the record, I do not find by apreponderance of the evidence that the Respondent haspatterned a policy of disparate treatment as to the numberof hours to be worked prerequisite to overtime pay that isbased on membership in the Union.7.The allegedacts of restraint,interference, andcoercionCasura testified that during the second week of Decem-ber 1974, at Miner's request, he visited Miner's office afterwork. There, Miner, who was alone at the time, told himthat there was going to be a vote on the union matter andthat he was sure that the Union was going to be voted out.He knew Casura's position on the Union and wasn't goingto try to change his mind. Miner told Casura that profitsharing in 1974 is considerably higher than in 1973 as theCompany wanted to make it look good for its employeesthis year. Casura was told that he would receive $1,972 inprofit sharing for 1974.53 Miner continued by stating thatthe Company has as good a health and welfare policy astheUnion, and referred to certain surgical benefits thathad been received by another employee from the Compa-ny'sWisconsin Life Insurance Company plan.Finally,Casura testified,Miner asked him to keep hisunion feelings to himself, to not go out and talk to otherpeople in the shop, and not to "contaminate" them as faras the Union goes.Miner, recalling the interview, testified that Casura hadcome to his office on or about December 7, 1974, at whichtimeMiner thanked him for the great year and informedCasura that the Company had decided that profit sharingwould be tremendous for that year because of theincreasedprofits.Miner computed on his calculatorapproximately what Casura would receive and told him.Casura, in turn, responded appreciatively. Miner deniedever saying that the profit-sharing contribution had beenset to make it look good to employees or that Casurashould not "contaminate" other employees with respect tothe Union, or words to that effect.Other alleged conduct involving Miner was testified toby Dworak and Krumrie. Dworak testified that in lateOctober 1974 Miner had approached his work station andeach hour that employeeworks until the nine(9) hour interval haselapsed. Day or night work doneon Sundayshall bepaid for at the rateof two and one-half (2-1/2) time thestraight timehourly rate. Day ornight work done on Saturday shall be paid for at therate of time andone-half for the first three hours of work, and doubletime thereafter.51Wenholz testified that from the year his employment with theRespondent began,in 1969 until April 1973, he had received overtime inaccordance with the contract terms.52Henslin, who, as noted, is salaried,testified that from June 1974 toApril 1975 hehas worked an average of about 50 hours of work per weekwithout receiving overtime premium pay. Henslin's salary, the same everyweek, is not affected by the number of hours he has actually worked.53 In 1973, as noted, Miner had received$941 in the profit-sharingprogram. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDasked Dworak either if he was going to the union officethat night or, similarly, if Dworak knew anyone who wasgoingdown to the union office that night. In either-evgnt,Dworak replied in the negative.54Dworak also testified that during the first week ofDecember 1974, as Miner passed his work station, heremarked that Dworak was earning over $6 an hour andwas making morethan a "three year apprentice." IfDworak Joined the Union, Miner stated, he would be cutback to a "three year apprentice." Dworak had made noresponse.Krumrie related that in November 1974 Miner ap-proached him at his work station and asked'if Krumne hadcontacted the Union. Krumrie replied that he had not.Miner responded that he had just wanted to talk to theman who had contacted the Union.Miner deniedall , the above allegations. As to theinterview with Casura, . he testified that he had invitedCasura to his office - on or about December 7, 1974, tothank, him for contributing to the Company's great year.He was alsotold the Respondent had decided that theprofit,sharing would be tremendous this year because ofthe increasedprofits and computed Miner's share. Casura'sresponsewas enthusiastic. Miner specifically denied tellingCasura, not to talk to other employees in the shop about theUnion and to not "contaminate" them as far as the,Uniongoes,-or words to that effect.Miner recalled passingDworak's work station on orabout Deceniber,1, 1974, at -which time he paused, tellinghim only "Congratulations, Steve, you've made it overyour mark of $6 an hour." This ended that conversation.Miner's denials,of his role, as described, in the foregoingincidentsare not credited. By the autumn of, 1974, theRespondent, from its, general conduct described above,through Jorgensen .and Miner, had undertaken a compre-hensive campaignwithin its plant, to undermine the Union.This includedthe grantingof unilateral wage increaseswhile not respondingto the Union's contract proposals,preparingto,, and', ultimately, greatly increasing its profit-sharing contribution on a unilateral basis, and generallydoing whatever it could to keep its less skilled employeesout 'of the Union,55 so that events, would be ripe for thefiling of itsrepresentation petition. The Respondent's ideafor the petitiondoesnot 'appear to be of recent origin. It isnoted that Wenholz testified, without contradiction, that asgoing to be an election to vote the Union- out, he knew thatWenholz would vote the right, way. However, through themonths that this scheme was in progress, Jorgensen andMiner continued to express their friendship and coopera-tive intentions to Daly. The testimony of Krumrie, Casura,and Dworak describing - Miner's conduct, as set forthabove, is credited by virtue of my observation of thewitnesses and because it is consistent with the the weight ofthe evidence.56The General Counsel also, contended a further violationof Section 8(a)(1) of the Act in that shortly after Christmas1974 Plant Superintendent Tschacher had told Henslin,57in the course of a conversation concerning wages, profit-sharing, and -other benefits, that Tschacher didn't knowwhy "you ; need the Union or anything else in this shop."Although I find that this statement, in fact, was made, itdoes not constitute interrogation as to Henslin's unionsentiments or activities, a promise of benefit, or a threat ofloss predicated thereon. It is noted that Henslin testified asto his friendly relationship with Tschacher, the informalnature of their conversation and it further noted thatHenslin's desire not to be a member of the Union were wellknown to the Respondent. Accordingly, I do not find thatTschacher'sabove-described comment to Henslin isviolative of the Act.Discussions and conclusions; the refusal to bargain1:The appropriate unit, majority representationThe complaint alleges, the answer admits, and it ishereby found, that the following is, and at all timesmaterial herein has been, an appropriate unit for purposesof collective bargaining within the meaning of Section 9(b)of the Act:All regular production and maintenance employees inthe pressroom and preparatory department at Respon-dent's St. Paul, Minnesota, operations, excluding officeclericalemployees, professional employees, binderydepartment employees, shipping room, employees,guards and supervisors 58, as defined in the Act.54Dworak testified that he had planned to go to the union office thatnight to becomea member as Casura, at his request, had previously madean appointmentwith Daly for such purpose. After the conversation withMiner,Dworak stated that he did not keep the appointment with Daly55Respondent'sefforts to keep employees from joining the Unionincluded, fromthe credited evidence, the temporary layoff of Casura inMay 1974, because of his membership recruiting activities; Jorgensen'sthreattoDaly that subjourneymen would be fired `if they became unionmembers; andthe refusal td furnish Daly with thenames,addresses, andpay rates of the nonunion employees during the period from March throughDecember1974. By the time such information was given to Daly, the-representationpetition had been filed with the Regional Director. 'Furtherconsiderationof Casura's'temporary layoff on May 11, 1974, and otherevents occurringbefore June 13, 1974, which have been noted-here ascontextualbackground, is, of course, precluded by Sec 10(b) of the Act56Respondentin its briefargues againstthe likelihood of Miner tellingCasura that the amount of the profit-sharing contribution had been set inorderto look good to employees on the ground that it would not be logicaltomake such a statementto the Union's principal supporterMiner, asnoted,also denied`tellingCasura not to "contaminate" other employeeswith his proumon views. However, during the course of this interview,Casura was informed of the extent to which he would benefit from theRespondent's unilateral profit-sharing program and he had just received asubstantial unilateralwage raiseThe Respondent's petition for an electionhad recently been filed and in view of the Respondent'sextensiveinvestment in` the removal of the Charging Party as the bargaining agent, itis not unlikely that the Respondent would seek to neutralize Casura.57Henshn's status asa nonsupervisory employee is discussed in fn. 64,infra,58 The General Counsel contends that Robert Valois, preparatorydepartment foreman, and Norman Henshn, pressroom foreman,are notsupervisors within the meaning of See. 2(11) of the Act and should beincluded within the unit found appropropnate herein The Respondent tookno position as to their supervisory status Although, as noted, neither Valoisor Henshn is alleged to have engaged in unlawful conduct as agents of theRespondent, a determination of their status is relevant in order to describethe composition of the unit and, thereby, to indicate those individuals whoserights have been affected by the conduct hereinAs noted, Valois, who is salaried and the proprietor of approximately 4percent of the shares of the Respondent, is actively in charge of the daily IMPRESSIONS, INC.In addition, the Respondent and the Charging Partyhave been parties to a series of collective-bargainingagreements since November 17, 1967, and have executed acollective-bargaining agreement, effective from March 1,1972, to March 1, 1975, concerning the wages, hours ofwork,,and other terms and conditions of employment ofcertain of the employees in the unit described above.InEasternWashington, Distributing, Company, Inc.,59theBoard noted:The existence of a prior contract, lawful on its face, issufficientto raisea dual presumption of majority, firstthat the union had majority status when the contractwas executed and second that the majority continued atleast through the life of the contract.16 Following theexpiration of the' contract, the presumption continues,and the burden of rebutting it rests, of course, on theparty who would do so.1716ShamrockDairy; Inc.,119 NLRB 998, 1002 (1957), and 124NLRB 494(1959), enfd. 280 F.2d 665 (C.A.D.C.) cert. denied 364 U.S.892 (1960);Ref-Chem Company,169 NLRB 376 (1968), enforcementdenied 418F.2d 127 (CA. 5, 1969).rTBarringtonPlaza and Tragniew, Inc.,185NLRB 962 '(1970),enforcement denied on other groundssub nom.N.-KB- v_ Tragniew,Inc., 'andConsolidated Hotels of California,470 F 2d 669 (CA. 9, 1972).The question then is whether the Respondent hasrebutted the presumption that the Charging Party repre-sents a majority of the employees in the unit in question. Indefending, its refusal to bargain with the Union, it isincumbentupon the - Respondent to demonstrate eitherthat the Union did not enjoy majority support at the timeof the refusal to bargain or that it has reasonable doubtsbased on objective considerations for believing that theUnion had lost its majority status when it refused tobargain 60As noted, such presumption continues followingthe expiration date of the contract.61Moreover,. "beforeoperationof the preparatory department. Opatrny, a preparatory depart-ment employee, testified without contradiction, and it is hereby found, thatValois not only assigns work to the employees in that department, but also,in 1968,had hired Opatrny and Shull. UnlikeHenslin inthe pressroom, itappears that Valois' authority has not been diminished by the arrival, inMarch 1974, of Joe Tschacher as production superintendent over thepressroomand preparatory department, as Tschacher spends comparativelylittle time inthe preparatory department and Valois continues to assignwork there. Although at all times material herein, Valois has been a unionmember iii good standing, noting his authority to hire employees and toassign work;I find that he is a supervisor within the meaning of the Act andhereby exclude him from the unit found appropriate herein.Henslin,also salaried,for the past, 1-1/2 years has been the skilledoperator of a 36-inch Miehle two-color press. Although the manningprovision of the collective-bargaining agreement provides that two menoperate the machine,Henslin has operated it by himself and contends thatthe work occupies him on a full-time basis.Hired as pressroom foreman inJune 1971, it is clear that in mid-December 1973 Henslin exercisedsupervisory authority by independently discharging an employee whosework he considered to be poor. Since Tschacher's arrival, however,Hensliin's authority in practice has been dimini'shed'andbe has concentratedon the demandsof hispresent assignment.Accordingly, although Henslinstill retained the titleof foreman, at the time of the hearing, Tachacher wasmaking the work assignments in the pressroom.Herislin has continued toapprove jobs and to assist pressroom employees who were having problemswith their presses, but no longer has had the time, or authority toindependently discharge or assign work to employees or to otherwiseexercisesupervisory authority within the meaning of Sec. 2(11) of the Act.Accordingly,Ifind that Henslin no longer is a supervisorandshall,therefore, include him in the unit found appropriate herein.Coast DeliveryService, Inc.,172 NLRB 2268, 2273-74 (1968).216 NLRB No. 186 (1974)_ Also seeWalter E. Heyman, d/b/a403refusing to bargain, it was incumbent upon the Respondentto rebut that presumption either by showing (1) that at thetime of the refusal, the Union no longer enjoyed majorityrepresentative status, or (2),that its refusal was predicatedon a good-faith and reasonably grounded doubt of theUnion's continued majority status.-62However, the assertion of doubt must be raised in acontext free of unfair labor practices63 and any absence ofmajority must not have resulted from the employer's unfairlabor practices-64 It cannot be inferred that a majority waslacking from the total fact that, prior to January 1975,when many of these acts proved violative herein occurred,only 6 of the 12 possible unit members belonged to theUnion. The Board, with court approval, has held that ashowing of less than a majority of the employees in the unitwho are union members is not the equivalent of showing alack of majority support. The theory behind this principleisthatno one can know with certainty how manyemployees who favor representation do not become orremain members of the Union.65 In addition, as eventssubsequently developed, three more employees Krumrie,Dworak, and Gomez, applied for union membership inJanuary 1975, during thetermsof the contract, giving theUnion a clear majority in fact.Upon analysis of the entire record, it is hereby-foundthat certain unfair labor practices of the Respondent wereresponsible for the fact that less than a.majority of theemployees in the relevant unit were members of the Unionduring the time when many of the deeds found herein to beviolative of the Act-were committed66 and the representa-tion petition in' Case 18-RM-919 filed. It is further foundthat the Respondent, at no time material herein; has had agood-faith doubt as to the Union's majority status fi7StanwoodThrifimart216 NLRB No. 154 (1974);Harold W. Hinson, d/b/aHen HouseMarket No. 3,175 NLRB 596, enfd. 428 F.2d 133 (C.A.. 8, 1970).60Eastern Washington DistributionCompany, Inc. supra64 Id.62 Id.63Nu-SouthernDyeing & Finishing,Inc. and HendersonCombining Co.(1969),179 NLRB 573, fa.1, enforcement-denied in part444 F.2d I 1 (CA.4, 1971).64N.LR.B_ v. Little RockDowntowner,Inc.,414 F.2d 1084, 1091 fn. 4(1969).Accord:Bartenders,Hotel,Motel andRestaurantEmployersBargainingAssociation of Pocatello, Idaho 2l3NLRB No. 74 (1974).65N.L.R.B. v. (runt Hotel Company,362 F.2d 588, 591 (C.A. 5,1966);EasternWashington DistributingCompany, Inc., supra66 TheRespondentin its brief, sought toquestionthe Charging Party'spresent status as bargaining representativeby arguing that the Union hadbecome establishedas such inthe firstinstance at the Respondent'sinvitation in 1967. However, itiswell establishedthat events barred by thelimitationsprovision of Sec. 10(b) of the Act maynot be usedto overcomethe presumption of majority status raised by a contract valid on its face. Thecontract herein containsa lawful union-security clause. The legality of theUnion's initialrecognitionby theRespondentwas precluded by Sec. 10(b)of the Act from being attackedat the timeof theRespondent'sconductfound unlawful herein. Therefore, I find that the Respondent may notdefend itsrefusalto continueto recognize and bargainwith the Union by anattack onits initialrecognition of the Union.Local Lodge No. 1424,International,Associationof Machinists, AFL-CIO[BryanManufacturingCo.) v. NLRB.,362 U.S. 411 (1960);Walter E. Heyman d/b/a StanwoodThriftmart,216 NLRB No. 154 (1974);Roman StoneConstruction Company,153 NLRB 659, fn. 3 (1965).67 InStanwoodThditmart, suprafn. 14, theBoardalso refused to findthat an RM petition filed by therespondent constitutedobjective evidencerebutting the union's majoritystatus.The Board observed that an RM(Continued) 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.TheRespondent's acts of restraint,interference,and coercionFor the reasons above discussed, it is hereby found fromthe credited evidence that the Respondent violated Section8(a)(1) and(5) of the Act by the following conduct: 68(a) Jonathan S. Miner, Respondent's vice president, inDecember 1974, informed employee Casura for the firsttimeof his greatly increased profit-sharing benefitwhile telling him (1) that profit sharing has beenexpanded to make it look good for the employees thatyear (in the context of the filed RM petition) and (2) intellingCasura not to speak to other employees and"contaminate" them with his prounion views.(b)Miner inNovember 1974 (1) interrogated employeeKrumne asto whether he had contacted the Union,and when Knunrie replied in the negative (2) thenaskedKrumrie if he knew whether anyone elseintended to go.(c)Miner interrogated Dworakin lateOctober 1974 astowhether (1) he was going to the union office thatnight or (2) knew of anyone who was going to the unionoffice that night. Such conduct occurring at a timewhen Dworak had actually planned to go to the unionoffice to join the Union constituted not- only unlawfulinterrogation but also created an impression of surveil-lanceadditionally violative of the Act.(d)Miner, in November 1974, told Dworak that he wasearningmore than a "three year apprentice," but if hejoined the Union, he would be cut back to the wagelevel of a "three year apprentice." As credited, theforegoingconstitutesa threat of economic reprisal to amember, of the bargaining unit should he, become aunion member.69In addition to the foregoing, I would also find that theRespondent further violated Section 8(a)(1) and (5) of theAct by its conduct in March 1975, as described above inadmittedly calling a meeting of unit employees for thepurpose of offering them coverage under the WisconsinLife Insurance health and welfare plan to replace the onewhich had heretofore been provided by the Union.70' Infinding a similar offer made at a meeting of employees tobe violative -inEastern Washington Distributing Company,71the Board ruled:Even if this had been an initial organization effort andthere had been no union demand for recognition orpetitionwhich does not require a showing of interest is unlike adecertification petition which would have required the support of at Least 30percent of the employees in the unit.However, as noted, in the instant case,a majority of the employees did, in fact, subsequently support the Unionduring the term of the contract68See Harold W. Hinson, d/b/a Hen House No 3, supraat 600, whereinthe context of a bargaining relationship,employer conduct in derogationthereof of a nature traditionally considered as being merely violative of Sec.8(a)(1) of the Act was also found to be contrary to Sec. 8(a)(5).69Contrary to the General Counsel, I do not consider Miner's remarkstoDworak during another conversation in this period to the effect thatbetween Dworak's present earnings and his profit sharing, he will make outokay,to be of sufficient significance to warrant finding a violation of theAct. For a similar reason, I do not find Miner's observation to Casuraduring their above noted December 1974 interview that the Company had anegotiations,Respondent would be under a legalobligation to refrain, from using its economic power toinfluence the choice,of its employees. Here, the promiseof a new insurance plan, with increased' benefits, wasoffered in -an obvious attempt on the part of theRespondent to wean the employees away from theUnion.... The offer .of the plan patently wasintended to and- did carry with it the clear message thatthe employees could avoid the necessity of, payingunion dues if they accepted the proposal withoutrelyingon the priorrecognition. of and the oralagreementwith the Union, we find that by making suchan offer in an attempt to discourage unionization,Respondent violated Section 8(a)(l) of the Act.The Respondent, in offering to extend the WisconsinLife plan to the union employees, did so allegedly tomanifest an expressed concern that these employees shouldbe covered by insurance as the most recent collective-bargainingagreementhad expired on' March 1, 1975.However, it is noted that the Respondent had itself allowedthe contract to lapse wrongfully by having refused torespond to both the Union's request for contract negotia-tions and to the new contract proposalssinceon or aboutNovember 25, 1974, and by otherwise conducting acampaign to undermine the Union.After the Respondent had treated uncertainty as to theinsured status of its employees'as may have existed, it thensought to "remedy" this situation by unilaterally offeringnoncontributory insurance benefits further designed todiscourage unionization. Accordingly, it ishereby foundthat the offer to extend and extending the coverage of thenonunion insurance plan to unit employees as an alterna-tive to the health and welfare program established in thecollective-bargaining agreement in Mar'ch' 1974 also pro-ceeded in violation of Section 8(a)(1) of the Act,72 andconstituted bargaining with individual employees, ratherthan with their bargaining representative in violation ofSection 8(a)(5) of the Act.From the evidentiary facts set forth above, it; is also,found and concluded herein- that the Respondent is infurther violation of Section 8(a)(1) and (5) of the Act by itsrefusal to bargain with the Charging-Party both before andafter the expiration of the collective-bargaining agreementonMarch 1, 1975, by its' conduct in (1) -unilaterallygranting wage increases to employees' in the unit withoutnotice to or consultation with the Union; (2) unilaterallyincreasing the profit-sharing benefits, for unit employees-forthe fiscal year ending Septeniber 30, 1974,,without noticegood healthand welfare insurance program apart from the union programto be violative.70Although the complaint herein does not specifically allege the offer oftheWisconsin Life insurance group, plan in March1975 as a separateviolationof the Act,it is related,to the other conduct herein and was fullylitigated at the hearing.71 216 NLRB No 186,supra72Although theWisconsin Life health and welfare insurance planoffered by'theRespondent was in some ways less beneficial to theemployees than the union plan in that it lacked dental coverage andprotection against loss of earnings, it would be totally free to employees whowould not have to pay prerequisite union dues. The Respondent'swillfulness in this regard is evidenced by the fact that premiums under theWisconsin Life plan would be $10 per month per employee higher than themost recent rate under the Union's plan IMPRESSIONS, INC.to or consultation with the Union, (3) refusing to bargainwith the Charging Party concerning the applicable jobclassificationsof bargaining unit employees, therebybypassing the Charging Party to negotiate individuallywith employee Lindemann as to his starting wage, rate ofprogression,job classification,' and other terms andconditions of employment, in variance with the collective-bargaining agreement;(4)unilaterally imposing andmaintaininga group life, health and welfare insuranceprogram for bargaining unit employees who were notmembersof the Charging Union separate and apart fromthe group life, health and welfare insurance plan that wasapplicable to bargaining unit employees who were mem-bers of the Union; (5) maintaining and administering awage structureon behalf of bargaining unit employees who-were not union members,' separate and apart from thatapplied tobargainingunit employees who were unionmembers;and (6) in failing and refusing to meet with theUnion,as requestedto 'negotiate the terms of a newcollective-bargaining agreementand relatedly, in notrespondingto the Union's contract proposals.As also will be considered below, the Respondentviolated Section8(a)(3) and (1) of the Act by havingmaintained termsand conditions of employment forbargainingunit employees separate from those employeeswithin the unit who were not union members, based ontheir unionmembership, thereby unlawfully encouragingmembershipin the Union.3.The unilateral wage increasesIt is conceded that all of the employees involved wereand are members of the represented collective-bargainingunit 73 and that the Respondent's actions in granting a totalof 11 wage increases during the cognizable 10(b) periodwere unilateral and without negotiation with or evennotification to the bargaining representative. The Respon-dent,however, contends, in effect, that thesewageincreases were not unilateral but were agreed upon, for inNovember 1974, when Daly was showing Jorgensen andMiner the Union's bargaining request and the resume ofthe new industry accepted contract, Jorgensen, althoughnever consenting- to the entire contract proposal, had toldDaly, "You know that 13, percent in addition to profitsharing is a lot." The Respondent argues in its brief thatthe only possible interpretation Daly could have given tothis statement was that the Employer had accepted andagreed to the amount and the date of the increase. TheRespondent contends that it thereafter, in December,conformed to the wage provision by granting the 13-percent increase to its journeymen employees, retroactiveto November 1, 1974, but not to apprentices and that it wasmerely coincidental that all of the apprentices happened tobe nonmembers of the Union.Ifind no merit to this position. The contract resumepresented to the Respondent on November 25, 1974, was acomprehensive document of 13 items detailing changes to73Preparatory Department Foreman Valois is excepted as I have foundhim to be a supervisorwithin the meaning of the Act, as noted aboveAccordingly,thewage increment'afforded Valois is not a part of thediscussion herein405an existing detailed collective-bargaining agreement cover-ingmany terms and conditions of employment. Wageswere but one of the areas of concern. Since 1967, theRespondent and the Charging Party had been parties to aseries of these comprehensive contracts and there had beenno instance where there had been merely an accord onwages while other terms of employment were unattended.The Charging Party, as duly constituted bargainingrepresentative, had a legal right to expect an affirmativeresponse from the Respondent to its request for newcontract negotiations that would include counterproposalsaddressed to the various aspects of the bargainingrelationship. It is not necessary to speculate as to whetherDaly,per arguendo,did in fact, understand on November25, that the Respondent had no great objections togranting the proposed wage increments with retroactivitytoNovember 1, 1974, as the wage provision was notsubmitted in a vacuum. There is no evidence in the recordof an accord by the Union, which was seeking to negotiatea new overall collective-bargaining agreement, that one ortwo of its proposals might be put into effect at theEmployer's option while the remaining proposals, concur-rently submitted, could be ignored. Even the Respondentdoes not suggest the existence of such an understanding.Moreover, the timing of the announcement of the raisesafforded to the union-member employees, in December1974,when the representative election petition was filed,serves to rebut any contention that the increments wereafforded, even in part, to reach an accommodation withtheUnion. Accordingly, it is hereby found that theseraises, granted to discourage membership in the Union,74constituteda unilateral change in derogation of theRespondent's duty to bargain in violation of Section8(a)(5) and (1).Moreover, even if the pay proposal could be consideredseparately, theRespondent in granting the aforesaidunilateralwage increases, did not attempt to conform tothe intent of the Union. The Charging Party had sought tobargain on behalf of all members of the unit, but the 13-percent retroactive raise was made available only toemployees who were union members. Those nonunion unitemployees who were afforded pay hikes in this periodreceived far smaller, raises or, as in the case of Lindemann,no increase at all. The Respondent seeks to explain this byindicating that the increases had been given only tojourneymen and that it was merely coincidental that all ofthe subjourneymen happened not to be members of theUnion. The record, as discussed, reveals, however, thatcoincidence played no role in the development of thatsituation, as for many years, the Respondent, in contraven-tion of the union-security and apprenticeship provisions ofthe collective-bargaining agreement, had hired unit em-ployees at subjourneymen levels, unilaterally set their' payscales,professional status, and rates of progression.) No74 SeeN L.R B v. Exchange Parts Company,375 US 405 (1964) AlsoseeHarold W. Hinson, d/b/a Hen House Market No. 3, supra.Accordingly,it is also found that the unilateral raise given to Casura, effective August 15,1974, was similarly violative of Sec. 8(a)(5) and (1) of the Act. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffortwas made to consult with the Union as to suchemployees' position in the apprenticeship program.75 TheRespondent thereafter took additional advantage of thenonunionstatus of these employees by unilaterally denyingthem coverage and benefits set forth in the collective-bargaining agreement.Far from coincidence, as is argued, the Respondent didmuch to prevent its more recently hired employees fromjoining the Union. When Union President Daly in March1974 began to request the names, addresses, and pay ratesof the nonunion employees working within the relevantunit,he was firmly put off by the Respondent and at onepoint even told that should these employees join theUnion, Jorgensen would "fire the bastards." Casura, infact, had been temporarily laid off in May 1974, because ofhismembership recruitment activities, and Dworak andKruni rie too, had been interrogated unlawfully. As noted,itwas notuntil the end of December, after six or sevenunsuccessful meetingsand after Daly had requested thedata in writing and had filed the charge herein, that suchinformation was furnished.76With respect to the nonunion membership of itssubjourneyman employees and its impact upon their rightsto be represented by the Union, the Respondent contendsthat the 30-day grace period in the.contract union-securityclause,by industry practice, represents a probationaryperiod during which an employer could discharge employ-eesdeemedunqualifiedwithout having recourse toarbitration. Accordingly, the Respondent argues that as theplacing of employees into the Union marked the end of theprobationary period, the Respondent, With Daly's assent,had followed a practice of delaying the implementation ofthe union members after 30 days in order to extendprobationaryperiods from doubtful employees. Thisargument is not significant. SinceMarch 1974, theCharging Party has sought to enforce the union-securityclause andduringthe time relevant to this matter hasrepeatedly requested information pertinent thereto- It issettled that laxness by a union in enforcing a union-securityagreementdoes not -preclude the Union fromthereafter enforcing the agreement77 as it has subsequentlyattempted to do. It is therefore found that the wageincreases given sinceJune 13, 1974, to unit employees whowere not members of the Union also constituted unilateralchanges inthe terms of employment in violation of Section8(a)(5) and (1) of the Act.isAccordingly,it isundisputed that starting in 1972 and thereafter,Krumrie,Welch,Dworak— Gomez, and Lindemann were hired by theRespondent at a wagescale, classification, and rate of-progressionunilaterally established by the Respondent without material consultationwith the Union. Of these only Lindemann, who began to work on aboutJune 20,1974, was hired within the period of limitations established by Sec.10(b) ofthe Act. Although Pressroom Foreman Henslin's employmentstatus wasalso unilaterally established when he began his employment in1971,it hasbeen found herein that he was originally retained as a supervisorwithin the meaningof the Actuntil his,responsibilities and authority werereduced upon the arrivalof Tschacher in March 1974, after which Henslinno longer servedin a supervisory capacity. Thereafter, and atleast sinceJune 13, 1974, the 10(b) date, the Respondent had a duty to bargain with theUnion concerning the termsand conditions of Henslins status,includingany change in his earnings.The Respondent's unilateral conduct in grantingHenslin a wage increaseon or about December 25, 1974, was thereforeviolative ofSec. 8(a)(l) and(5) of the Act.4.The unilaterally imposed separate terms andconditions of employment based upon unionmembershipThe General Counsel's proof is also unchallenged thatthe Respondent has maintained a separate wage structureand group health and welfare insurance program forbargaining unit employees who were union members, asprovided in the collective-bargainingagreement, ,and. adifferent wage structure and group insurance program forthose who were not union members. The Respondent, onthe record and in its brief, in addition to those argumentsdiscussed above,, had contended that its application of thewage structure to its newer subjourneymen employees wasin conformity with -its interpretation of the contract withtheUnion. In any event, it is argued, the practicesconcerning the separate wage and insurance structures areof extended duration and that the Union, long aware, that ithad not received health and welfare insurance contribu-tionsfrom the Respondent on behalf of nonunionemployees, had waived bargaining on, that issue.TheRespondent similarly asserts a waiver of bargainingdefense with respect to the differing wage scale schedules.InD. J. Eshom Meat Co., Inc., 78an apprenticemeatcut-terhad not been -paid in accordance With the. wageschedule in the collective-bargaining agreement or coveredby any, of the fringe benefit provisions in the contractbecause he was not a union member- The RespondentEmployer's analogous argument in that case that fording ofa violation of law would be unwarranted and unfair as itwas merely following the interpretation of the contractplaced on it by itself and the Union was rejected. In D. J.Eshom, supra, the Rockaway News Supply Company, Inc'case was quoted in relevant part as follows:... aside from the legality or illegality of theiragreements, the Respondents, by granting more advan-tageousworking conditions to the union-memberemployees, unlawfully discriminatedagainst nonunionemployees. Section 8(aX3) of the Act makes it illegalfor .an employer to discriminate on the basis of unionmembership, in regard,to hire or tenure of employmentor any other term or condition of employment of hisemployees. To hold that because a collective bargain-ing agreement purports to establish terms and condi-tionsof employment for unionmembers only,anemployer may refuse to his nonunion employees equal7s It is undisputedthat the specifics of theRespondent's profit-sharingplan also requestedinDaly's letter of December 26, 1974, to theRespondent which sought the names, addresses, and pay rates of theemployees was not furnishedpriorto the start of the hearings.However, asthe complaintdid notallege a refusal-to-furnish requested informationnecessary to administer the contract, I shall not find thefailure to furnishsameto be violative of the Act.77 SeeCalifornia Blowpipe & Steel Company, Inc.,218 NLRB No. 117(1975) (ALJD); ZoeChemicalCo.,Inc.,160 NLRB 1001, 1013 (1966). InCalifornia Blowpipe & Steel Company, Inc, suprathe union therein waspermittedto fully enforce the union-security;provision of its collective-bargaining agreement whereithad notdone so, during the preceding 2years, even though itsdelayed determination to soenforce thatagreementresulted in substantial dislocation to the unit members andthe Employer.ss 208 NLRB41(1973) (JD).is 94 NLRB1056, 1059(1951).Also seeThe Radio Officers' Union of theCommercial Telegraphers Union AFL v. N.N.L.R.B.347 U.S.17 (1954). IMPRESSIONS,INC.407termsand conditions, would not only be contrary tothe plain meaningof Section 8(a)(3) of the Act, butwould also violate the spirit and intent of the entireAct.InD. J. Eshom, supra,the defense that the Union therehad been laxin policing the collective-bargaining agree-ment alsowas not accepted. The Respondent's contentionin the instant casethat the Union had waived its rights tobargainwithrespecttowages, insurance, and otherbenefitsis likewisenot persuasive as it is contrary to thefacts.A waiver may arise only out of conscious andunequivocal relinquishment of a right based on knowledgeof the fact 80 However, from the credited evidence, theRespondenthad not informed the Union as to precisely allwho werein the unit and what terms and conditions ofemployment had been made applicable to such neweremployees.From March until December 1974, the names,addresses,and pay rates of all unit employees were notprovided to the Union, although duly requested, and thecopy of the profit-sharing plan was never voluntarilyfurnishedprior to the start of the hearing. Accordingly, it ishereby found that, in maintaining and administeringseparatewagestructures and group health and welfareinsuranceprograms for unit employees based on theirmembershipin the Union, the Respondent has unlawfullyencouragedmembership in the Union in violation ofSection 8(a)(1) and(3) of the Act and it is further foundthat suchconductis alsoviolative of Section 8(a)(5) and (1)of 'the Actas it constitutesa unilateral change in the termsand conditionsof employment of employees in the unit.5.The unilateral increase in profit sharing in1974The stipulated figures show that in December 1974 theRespondent announced that each employee in the unit"'had been afforded an increase of well over 100 percentabove theper capitadistribution of the year before. It isfurther noted that the timing of the announcement of thislargesse coincided with 'the filing by the Respondent of itspetition for a representation election.'The Respondent correctly indicates that the complaintdoes not attack the existenceof the profit-sharing plan,w. ich concededly was unilaterally established by theR spondent in September 1973. The initial distributionunder the plan, in fact, was announced in December 1973,will outside the period of limitations specified in Section10(b)of the Act. The Respondent 'asserts that, incomputing the 1974 allocation, the same formula was usedas in 1973, the only variable being the amount of profit. Asfiscal year 1974 had been a far more profitable year for theRespondent than had been the preceding annum, thusRespondent asserts that the more generous distributionthat followed was not a variable that would constitute aunilateral change in violation of law.Profit sharing, it is well established, is a form ofemployee compensation and, as such, is a mandatorys)Timken Roller BearingCo. v. N.LR B,325 F.2d 746, 751, (CA. 6,19¢3), cert. denied 376U.S. 971 (1969);General ElectricCompany v.N.LR B.,414 F.2d 918, 923-924 (C.A.4, 1969),cert. denied396 U S. 1005(1970);FafmrBearing Companyv.N.LR.B.,362 F 2d 716, 722 (C.A. 2,subject of bargaining. It is equally clear that no bargaininghas ever taken place with respect to profit sharing. Theenlarged 1974 distribution was only the second one to' bemade to employees since the plan was announced. Whilethe existence of the plan and what was done thereunder in1973 is not within the scope of this proceeding, the 1974allocation was in the nature of a wage increase and couldnot be unilaterally implemented without notice to and-consultation with the Union.The Respondent's implication that, the existence andterms of the plan having been established, it was in someway required by the improved 1974 profit-sharing pictureto announce and make a much greater contribution to theprofit-sharing trust fund on behalf of its employees is notsupported by the terms of the plan itself. Nor was theRespondent required to announce the benefits in Decem-ber.As noted above, article III of the plan gives theEmployer sole discretion to determine within the maxi-mum provided by law of -15 percent of the profits whetherit shall make a contribution to the (profit-sharing) trust atallfora given year and, if so, the amount of thecontribution.No time frame is specified as to when theEmployer must inform its employees as to the amount oftheir respective shares after a determination is made.Moreover, if the Employer under the trust should decide tocontribute less than the, maximum on a given year, it mayutilize a carryover for -the following year. Accordingly, atits option, it may contribute the maximum for that year inaddition to the difference between the maximum and whatwas actually contributed during the, preceding year. Fromthe testimony of Respondent'switnesses, it is thereforeestablished that comparative profitability was not the onlydifference between the allocations for 1973 and 1974. In1974, utilizing the carryover feature, the Respondent, at itsoption paid about 17-1/2 percent of its profits into the planas opposed to the approximately 9 percent paid in 1973.As noted, the timing of the Respondent's conduct inannouncing to the various employees what, their greatlyexpanded shares would be in December 1974 is alsosuspect.Although it is true that the 1973 shares had alsobeen made known in December and that the holidayseason isa nice time for the announcement of benefits, anadditional factor in the present case was the filing of theRespondent's petition in Case ,18-RM-919 on December 6,1974.Although, asMiner testified, the amount of thedistribution was determined by November 5, 1974, and themoney, itself, was not paid into the trust until March 1975,the size of the individual distributions was made known tothe employees on or about the filing date of the petition forthe representation' election. For reasons above stated, itwould appear that the Respondent had for some time inadvance been preparing the way for the filing of thepetition.Accordingly, I find thatat least onereason for thetiming of the profit-sharing announcement in December1974 was its relationship to the filing-of the petition in Case18-RM-919.1968);Tucker Steel Corporation134 NLRB 323,332'(1961).81As noted, profit sharingwas made availableto all of theRespondent'semployees'including those not employed in the relevant unit 408DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent's contention that the Union hadknowledge of the profit-sharing plan, had not soughtbargainingthereon, and had therefore waived its right tonegotiateon this issue is also without merit. Although forreasonssetforthabove, I have not credited Daly'sstatementthat he, did not learn of the profit sharing untilearly December 1974, the Respondent, in fact, at no timehad provided him with a copy of,the plan, although thiswas finally requested in December 1974. From the patternof the Respondent's overall conduct herein, which soughtby a variety of means to undermine the Union, it wouldappear that the Respondent's plan to file the petition for anelection in the instantunit, as it earlier had done withrespect to the bindery department unit, was firmlyestablished in the autumn of 1974, and that no meaningfulnegotiationscould have taken place with respect to profitsharing.For the foregoing reasons, noting the absence ofbargainingprior to the bestowal of an economic benefit, Ifind the unilateral announcement and implementation ofthe increased1974 profit-sharing contribution to be inviolation of Section 8(a)(5) and (1) of the Act.826.The refusal to negotiate for a new contractand to respond to the union's contract proposalThe Respondent concedes that it never responded to theCharging Party's request for new contract negotiations, ascontained in its letter,dated November 25, 1974, and to theenclosed proposalsfor such a contract embodied in theresume of the agreementthat had been negotiated withThe Printing Industry of the Twin Cities. However, theRespondentcontends that, in filing its petition for anelection, the Respondent knew that half of its employees inthe relevantunit were not members of the Union, allegedlywith the Union's consent. In addition, as the Respondentin 1967 had brought in the Union in the first place andthose who had joined had done so with the Respondent'sconsent, the Respondent had a factual basis for, refusing toenter intoa new contract.The difficulty with Respondent's argument that when itspetitionwas filed ' in December 1974 half of the unitemployees,with the Union's consent,were not members oftheUnion is that the record compels the oppositeconclusion.The Respondent, by its unlawful conductdiscussedin detail above, effectively, but only temporarily,prevented a majority of employees from becoming mem-bers of the Union until January' 1975. It was only theRespondent's refusal tomeaningfully communicate withthe ^ Union after December 1974 that prevented theRespondent from being aware that the Union had acquireda majority in fact. In failing to so communicate with theUnion to respond to the Union's contract proposals and toenter into negotiationsfor a new collective-bargaining;agreement,theRespondent has further violated Section8(a)(5) and(1) of the Act s3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.v.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1),(3),and (5) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmativeactiondesigned and found necessary toeffectuate the policies of the Act.The appropriate remedy for the Respondent's unilateralaction in not paying certain bargaining unit employees thewage scale required by the collective-bargaining agreementand in not making available to all such employees, thegroup health and welfare insurance plan provided thereinwhere feasible is to reinstate thestatus quo anteand retainituntil the Respondent fulfills its bargaining obligation byeither bargaining out a new agreement or by bargaining toimpasse.For this reason, I, shall recommend that, theRespondent make whole his employees employed in theappropriate unit since June 13, 1974-the 10(b) date-retroactive to that date, by paying all health and welfarecontributions as provided in the agreements, which havenot been paid and which would have been paid absent theRespondent's unlawful conduct as found herein. Likewise,I shall recommend that the Respondent make whole itsemployees employed in the appropriate unit since June 13,1974, for any loss of wages caused by the Respondent'sfailure to pay them the rates of pay provided for in themost recent collective-bargaining agreement with, theChargingUnion, together with interest, computed inaccordance with the formula prescribed inIsis Plumbing &Heating Co.,138 NLRB 716 (1962). In accordance with theBoard's policy in such matters so that the Respondent willnot unduly profit by its unlawful conduct, it will, berecommended that all wage increases awarded unilaterallyby the Respondent since June 13, 1,974, remain in effectand that, upon request, the Respondent bargain, with theUnion with respect to a new collective-bargaining agree-ment and the extension of the wage increases, retroactivetoNovember 1, 1974, granted those unit employees whowere union members, to all employees within the unit. Itwill be recommended that the terms of the collective-bargaining agreement which expired on March 1, 1975, bereinstated forthwith and continued in effect until after theterms of a new agreement are agreed upon or until impasseis reached.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:82Dukten& Masch Mfg. Company,129 NLRB 112 (1960).contention together with its relatedassertionthat employees therefor had83Harold W. Hinson d/bla Hen House Market No 3,175NLRB atjoined the Union only with the Respondent's consentneed be referred to601. The Respondent's furtherargument herein to the effect that it hadhere only as illustrative of the Respondent's approach to its bargainingbrought in theUnion in the first instance has been considered above. Thisobligation. IMPRESSIONS, INC.409CONCLUSIONS OF LAW1.Impressions, Inc., the Respondent herein, is now,and at all times material herein has been, an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Twin Cities Printing Trades Union, Local Union No.29, International Printing and Graphic CommunicationsUnion, AFL-CIO, the Union herein, is now, and at alltimes material herein, has been, a labor organization withinthe meaning of Section 2(5) of the Act.3.All regular production and maintenance employeesin the pressroom and preparatory department at theRespondent's St. Paul, Minnesota, operations, includingoffice clerical employees, professional employees, binderydepartment employees, shipping room employees, guardsand supervisors, as defined in the National LaborRelations Act, as amended, constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section 9(b) of the Act.4.The Union herein was on June 13, 1974, and at alltimes thereaftermaterial herein has been, the exclusivebargaining representative of all the employees in theappropriate unit described above, for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5.By unilaterally and without prior notice to ornegotiation with the Union, determining the wage rates tobe paid to unit employees and in implementing the sameby unilaterally maintaining and administering a separategroup health and welfare insurance plan effecting unitemployees who were not union members in derogation ofthe relevant provisions of the collective-bargaining agree-ment; by unilaterally, without prior notice to or consulta-tion with the Union, announcing and effectuating greatlyincreased contributions to its profit-sharing trust fund onbehalf of unit employees; by unilaterally placing employ-ees at steps within the wage progression or apprenticeshipstructure in derogation of its duty to bargain with theUnion concerning the applicable job classification; byattempting to bargain directly with its employees instead oftheir representative; by unilaterally granting wage increas-es to unit employees without notice to or negotiation withthe Union; by coercively interrogating employees concern-ing the union activities, sentiments, and desires ofthemselves and of other employees; by creating animpression of surveillance of the union activities of itsemployees; by offering group insurance and in grantingother economic benefits to employees in order to inducethem to refrain from supporting the Union; by threateningemployees with economic reprisals in order to induce themto refrain from becoming union members and fromotherwise supporting the Union; by coercively instructingemployees that they should keep their union sentiments tothemselves; by refusing to negotiate with the Union for anew collective-bargaining agreement; and by all of theforegoing conduct, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) of theAct.6.By discriminating in regard to the terms andconditions of, employment of Norman Henslin, JeromeKrumrie, Philip Gomez, Steven Dworak, Mark Linde-mann, and Clayton Welch, its employees, on the basis oftheir nonmembership in the Union, thereby encouragingmembership in the Union herein, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.7.By such refusals to bargain and discrimination, theRespondent has also interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.8.The aforesaid are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 84Respondent, Impressions, Inc., Minneapolis, Minnesota,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Twin CitiesPrintingTradesUnion,LocalNo. 29, InternationalPrinting and Graphic Communications Union, AFL-CIO,as the exclusive bargaining representative of the employeesin the appropriate bargaining unit described below or withanyother labor organization which may hereafter becomethe duly designated majority representative of the employ-ees in said unit, by:(1)Unilaterally determining the wage rates to be paid toemployees in the relevant bargaining unit and in imple-menting the same.(2)Unilaterallymaintaining and administering healthand welfare insurance programs affecting unit employeesbecause they are not members of the Union, in derogationof the relevant provisions of the collective-bargainingagreement.(3)Unilaterally announcing the profit-sharing trust fundon behalf of unit employees.(4)Engaging in individual bargaining in bypassing theUnion to unilaterally place employees in steps within thewage progression in apprenticeship structure in derogationof its duty to bargain with the Union concerning applicablejob classifications.(5)Attempting to bargain directly with employeesinstead of their representative.(6)Unilaterally, without prior notice to or negotiationwith the Union, granting wage increases to employees inthe bargaining unit.(7)Coercively interrogating its employees concerningtheir union activities, sentiments, and desires of themselvesand those of other employees.84 In the event no exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board, the findings,itsfindings, conclusions, and Order, and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Sec.deemed waived for all purposes. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD(8)Creating an impression of surveillance of the unionactivities of its employees.(9) Offering health and welfare insurance and in grantingother economic benefits to its employees in order to inducethem to refrain from supporting the Union.(10) Threatening employees that their wages would bereduced if they became union members.(11) Coercively instructing employees that they shouldkeep their union sentiments to themselves.(12)Refusing to negotiate with the Union for a newcollective-bargaining agreement. The appropriate unit is:All regular production and maintenance employees inthe pressroom and preparatory department at theRespondent's St. Paul, Minnesota, operations, exclud-ing office clerical employees, professional employees,bindery department employees, shipping room employ-ees, guards and supervisors, as defined in the Act.(b) Encouraging membership in the Union, or any otherlabor organization of its employees, by discriminating inregard to wages, group health and welfare insurancebenefits, or any term or condition of employment of any ofitsemployees because of their nonmembership in suchorganization.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the purposes of the Act:(a)Recognize and, upon request, bargain collectivelywith the Union as the exclusive representative of allemployees in the appropriate unit, described above, withregard to rates of pay, hours of employment, and 'otherterms and conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Restore and put into effect, forthwith, all terms andconditions of employment provided by the contract,effective March 1, 1972, to March 1, 1975, including thoseprovisions which were' unilaterally changed by the Respon-85 In theevent that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to adent until such time as the parties have bargained in goodfaith for a reasonable time and have reached a newagreement or, in the alternative, have reached an impasse.(c)Upon request, bargain collectively with the Unionconcerning the job classifications and appropriate place-ment within the wage progression or apprenticeshipstructure for bargaining unit employees who are notclassified journeymen.(d)Make whole the employees in the appropriate unit bypaying all wages, with interest, and health and welfarecontributions, as provided in the collective-bargainingagreement, in the manner provided in the section hereofentitled "The Remedy," which have not been paid sinceJune 13, 1974, because of the Respondent's unlawfulconduct found herein, and to continue such health andwelfare payments until such time as the Respondentnegotiates in good faith with the Union either to a newagreement or an impasse.(e)Post at its principal place of business in St. Paul,Minnesota,copiesof the attached notice marked"Appendix." 85 Copies of said notice, on forms provided bytheRegional Director for, Region 18, after being dulysigned by the Respondent's representative, shall be postedby the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered with other material.(f)Preserve and, upon request, make available toauthorized agents of the Board, for examination andcopying,allpayroll records, social security paymentsrecords, timecards, personnel records and reports and allother records and documents necessary to analyze theamount of wages and contributions due under the terms ofthis recommended Order.(g)Notify ^ theRegionalDirector for Region 18; inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."